           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                           PLAINTIFF

v.                       No. 3:17-cv-226-DPM

RENA WOOD                                               DEFENDANT

                                   ORDER
     The parties were unable to resolve their disputes about some parts
of Paul Tennen' s evidentiary deposition. The Court's rulings are noted
in the margin on the attached copy of their joint report. The Court is
also attaching counsel's letter about the color legend for Tennan's
deposition and the color-coded transcript. The Court thanks counsel
for their helpful work highlighting the disputed testimony in context.
Joint report, NQ 193, addressed.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
              Case 3: 17-cv-00~t:.ci-DPM Document 193 Filed 11/08,_J Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF ARKANSAS
                                   JONESBORO DIVISION

 CENTENNIAL BANK, Guardian of the Estate
 of Mary Moore Stiny, an fucapacitated Person

                                                 Plaintiff

 Vs.                                                                    No. 3:17-cv-00226 DPM


 RENA WOOD

                                               Defendant


                          JOINT REPORT ON DEPOSITION DISPUTE

         Comes the Plaintiff, Centennial Bank, Guardian of the Estate of Maiy Moore Stiny, by

and through its attorneys, Lyons & Cone, P.L.C. and Carla Rogers Nadzam and the Defendant,

Rena Wood, by and through her attorneys, Lilly Law Finn, P.A. and the Darvish Law Finn and

for their Joint Report on Deposition Dispute, states:

         1.      That on December 4, 2017, this Court issued its Final Scheduling Order in this

matter (Doc. 52).

         2.      That in its Order, the Court directed the parties to try to agree on deposition

testimony and if a dispute or objection was unresolved to file a Joint Report on November 8,

2018 .

         3.      That the parties have conferred and discussed the issues regarding the deposition

of Mr. Paul Tennen which was delayed in being provided by the reporter to the parties.

         4.      That a dispute still remains as to the introduction of the following portions of Mr.

Tennen's deposition. Additionally, a brief description of the objections are set forth with the
           Case 3:17-cv-00~" o-DPM Document 193 Filed 11/08, _J                     Page 2 of 6



disputed portions below:

       Page     Lines                   Objection

         19     18-20                  Hearsay

      20        1-5                    Hearsay

      27        18-21; 23              Conclusion

      48       24-25                   Calls for speculation

      49       1-5                     Calls for speculation

      54       11-25                   Irrelevant or if relevant, its probative valueJ·s    ~J I rrd,t,v,A-t
                                       outweighed by unfair prejudice                    \IS  ·              ·

      56       1-2; 13-20; 24-25       Irrelevant or if relevant, its probative value is
                                       outweighed by unfair prejudice

      58       7-25                    Calls for speculation          w;~tM,J,v

     59        10-15                  Irrelevant or if relevant, its probative value is                 S"S~-!J . lfrdww.-/.
                                      outweighed by unfair prejudice

     65       22-25                   Hearsay Ov.er r,.,._£~c/ w-,'+t,.            ~s-lwcn o,v ~ • Delete -tk
                                                                                        -      _1_ •   _,~
                                                                                                           d •
                                                                                                                                               -:u"
                                                                       ~ uS":                 I~ -Ile . 1kL OMS~                      ,.-:,.

     67       22-25
                                      Hear, ~""-'-  ~v-to+.·0"\11..
                                                                      11'\.,S   t...w       rz,JA> "'-,,J.. ~~~ .


     68                               Hearsay         ~v~

     84       18-25                   Confusing, assumes facts not in evidence, lack                                             l    I
                                                                                                                 ov-ef(IA-       t c.
                                      foundation, calls for speculation, vague as to what
                                      "statements" were produce.

     85       1-25                    Confusing, assuming facts not in evidence, lack                            ,y-,.}tl\11.   v..h J
                                      foundation, calls for speculation, vague as to what
                                      "records" were produce.

     86       l-12;23-25              Confusing, assuming facts not in evidence, lack                                             •
                                                                                                                                 O
                                      foundation, calls for speculation, vague as to what                        oJV\.11.v,,U.d
                                      "records" were produce.

    87        1, 5-12,                Irrelevant, or if relevant, their probative value is                             vi.Mv /e J
              19-25                   outweighed by unfair prejudice, calls for speculation                        O
      Case 3: 17-cv-00:.:.'"6-DPM Document 193 Filed 11/0o. __J Page 3 of 6




  88       1-25                      Inelevant, or if relevant, their probative value is           ov.urJ.J
                                     outweighed by unfair prejudice, calls for speculation

 89        1-17                     Irrelevant, or if relevant, their probative value is  c v<JV..J..&J
                                    outweighed by unfair prejudice, calls for speculation

 90       6-25                      Irrelevant, or if relevant, their probative value is             lt         J
                                    outweighed by unfair prejudice, calls for speculation O\J'Wra.'1

 91       1-25                      Irrelevant, orif relevant, their probative value is
                                    outweighed by unfair prejudice, calls for
                                    speculation, confusing characterization of the source
                                    of the checks

 92       l-5;13-17                 In-elevant, or if relevant, their probative value is         I I
          10-25                                                                           o vt.cN1eo
                                    outweighed by unfair prejudice, calls for speculation

 93       1-25                      Irrelevant, or if relevant, their probative value is                  vL.   I
                                    outweighed by unfair prejudice, calls for speculation 6 \l'tfr              o,

94        1-24                      Irrelevant, or if relevant, their probative value is           v1,          J
                                    outweighed by unfair prejudice, calls for speculation ov.f./\A

95        1-6, 17-24               Document speaks for themselves, irrelevant, or if              \J~/\v.k_ J
                                   relevant, their probative value is outweighed by           0
                                   unfair prejudice, calls for speculation

96       1-10, 16-23               Irrelevant, or if relevant, their probative value is   \l'UVW,L,J
                                   outweighed by unfair prejudice, calls for speculation O

97       6-21                      Irrelevant, or if relevant, their probative value is
                                   outweighed by unfair prejudice, calls for
                                   speculation, hearsay

98       I, 3-4,6-9, 13,           Conclusion, calls for speculation, vague as to "I              v..4J
         15-23                     did receive documentation                             ° "~
99       l-12;19-23                Calls for speculation, calls for attorney-client , . . n1 . ~
                                   privileged infom1ation ov~~J ·              t   c.lJ"l\-~d
                                                               ff"""\ <>--'fd I"'• ~
                                                                                                  r tr": lo.Mir:
                                                                                                   "/ \ u.
                                                                                                 OIM,O, 1....i~wfA. .
101      6-25                      Calls for speculation, vague I
                                                        ov~v..(-eJ
103      6-7;12-16                 Calls for speculation; Irrelevant, or ifrelevant, their o\/tll,Av.l-ed
                                   probative value is outweighed by unfair prejudice
                                                      ~
             Case 3:17-cv-00LL6-DPM Document 193 Filed 11/08, ~J Page 4 of 6




         106     1-25                            Conclusion, calls for speculation; hTelevant, or if O v ~ ~
                                                 relevant, their probative value is outweighed by
                                                 unfair prejudice

        108      1-24                            Calls for attorney client privileged infom1ation,     ov-<N'-~d
                                                 vague as to "comply with the order"

        109      1-9, 12-13,                     Argumentative, lacks foundation, vague as to       u\J-U\Av-1.J
                 15-24                           "authority"

        111      1-11 , 20-24                    Calls for attorney-client privileged information,           tJ,.,J
                                                 calls for speculation vague as to "obligation for both O JV(~
                                                 sets of apartments essentially are the same"

        116      13-21                          Calls for speculation; Irrelevant, or if relevant, their \J .eJ\I\.
                                                                                                        O
                                                                                                                      ~J
                                                probative value is outweighed by unfair prejudice

        120     8-9; 14-24                      Calls for speculation; Irrelevant, or if relevant, their   ov /J\11... vJ;.J.
                                                probative value is outweighed by unfair prejudice,
                                                calls for speculation

        122     4-6, 8-16,                      Calls for speculation; Irrelevant, or ifrelevant, their o\Jlj\/\.J,,      J.
                18-25                           probative value is outweighed by unfair prejudice

       129      1-25                            Irrelevant, or if relevant, their probative value is  ,s v'$~J ,
                                                outweighed by unfair prejudice, calls for speculation

       5.       That the parties will attempt, prior to pre-trial, to narrow their dispute in regard to

the above.

       6.       A paper copy of the transcript of Mr. Paul Tennen will be produced to the Court in

chambers by FedEx or other overnight service.
Case 3:17-cv-00L~6-DPM Document 193 Filed 11/0c.... 8 Page 5 of 6




                             Respectfully Submitted,

                             LYONS & CONE, P.L.C.
                             P. 0. Box 7044
                             Jonesboro, AR 72403
                             (870) 972-5440

                            By: lslJim Lyons
                               Jim Lyons, State Bar No. 77083
                               David D. Tyler, State Bar No. 99154
                               j lyons@leclaw.com
                               dtyler@leclaw.com
                               Attorneys for Plaintiff

                            Isl Carla Rogers Nadzam
                            Carla Rogers Nadzam, State Bar No. 87123
                            Attorney for Plaintiff
                            P.O. Box 8013
                            Jonesboro, AR 72403-8013
                            crnadzam@nadzamlaw.com
                            (870) 933-0565

                            LILLY LAW FIRM, P.A.
                            P.O. Box 8035
                            Jonesboro, AR 72403
                            (870) 935-7320

                            By: Isl Martin Lilly
                               Martin Lilly, State Bar No. 90098
                               marty@lillylawfinn.com
                               Attorney for Defendant

                           DARVISH LAW FIRM, APC
                           10990 Wilshire Blvd. Ste. 420
                           Los Angeles, CA 90024
                           (310) 234-4050

                           By:lsl Elan Darvish
                           Elan Darvish, Cal. Bar No. 223453
                           Elan@DarvishFirm.com
                           Attorney for Defendant
              Case 3: 17-cv-00LLt>-DPM Document 193 Filed 11/08, _J          Page 6 of 6




                                              Certificate of Service

          The undersigned attorney hereby certifies that on November 8, 2018, he has caused to be
  filed the foregoing pleading via electronic CMIECF filing and whereby notice is to be provided
  to the following attorneys of record for Defendant and others electronically by the Court using
  the CMIECF system or by U.S. Mail for those who are not electronically notified:

           Martin E. Lilly
           Lilly Law Firm, P.A.
           P.O. Box 8035
           Jonesboro, AR 72403

           Elan Darvish
           Darvish Law Firm, APC
           10990 Wilshire Blvd. Ste 420
           Los Angeles, CA 90024

          Carla Rogers N adzam
          Attorney at Law
          P.O. Box 8013
          Jonesboro, AR 72403-8013

          Mark R. Johnson
          Attorney at Law
          2423-A Hwy 621412
          Hardy, AR 72542

                                                    Isl Jim Lyons
                                                    Jim Lyons
                                                    Ark. Bar No. 77083
                                                   Attorney for Plaintiff
                                                   LYONS & CONE, P.L.C.
                                                   P. 0. Box 7044
                                                   Jonesboro, AR 72403
                                                   (870) 972-5440
                                                   jlyons@leclaw.com


F:\WP60\STINY\Joint.Report.Depo.Dispute.wpd
     JIM LYONS **                                                                                                 MIKE CONE*
 j lyons@ leclaw.com                                                                                           mikecone@ leclaw.com

ANDREW NADZAM                                      ATTORNEYS AT LAW                                               DAVID TYLER *
 anadzam@leclaw.com                                                                                              dtyler@leclaw.com
                                                     407 SOUTH MAIN
                                                      PO BOX 7044
                                           JONESBORO, ARKANSAS 72403 - 7044
                                                                                                   •Master of Laws in Agricultural Law
                                            870·972- 5440 • FAX : 870· 972· 1270                   ••Keenan Ball Trial College Faculty
                                              WEBSITE : WWW .LECLAW.COM




                                                 November 28, 2018




         VIA OVERNIGHT SERVICE & EMAIL

         Hon. D. P. Marshall, Jr.
         United States District Judge
         600 West Capitol Avenue, Room B 149
         Little Rock, AR 72201

                                               Re:      Centennial Bank vs. Rena Powell Wood, et al. ;
                                                        U.S . District Court for the Eastern Dist. of Ark. ;
                                                        Case No. 3:17-cv-00226-DPM

        Dear Judge Marshall:

                Per your request at the Pretrial Hearing, enclosed please find a color copy of the
        Deposition of Paul Tennen (the "Deposition") which include the designations by Plaintiff and
        Defendant as well as the objections to the designations by the Plaintiff and Defendant.
        Additionally, enclosed please find the Joint Report on Deposition Dispute which sets out the
        objections to the designations.

                The color legends for the designations and objections in the Deposition are as follows: (i)
        Yellow is Plaintiffs designations; (ii) Green is Defendant's designations; and (iii) Orange is the
        objections for both parties and with each objection in the margin the objecting party is noted as
        "Obj. Plaintiff or Obj . Pltf." for the Plaintiff or "Obj. Def." for Defendant. Additionally, please
        note that in some cases, the Defendant designated and objected to the same portions of the
        Deposition. Finally, as this was an evidentiary deposition, any objection which was raised in the
        Joint Report on Deposition Dispute but was not set forth in the deposition should be disregarded.
         By carbon copy, I am providing other counsel with notice of this communication with you
 as well as the enclosures. If there are any questions, please contact me. Thank you.

                                                    Sincerely,




JL/ab

Enclosures

cc:        Carla Nadzam via email (w/enc.)
           Mark Johnson via email (w/enc.)
           Marty Lilly via email (w/enc.)
           Elan Darvish via email (w/enc.)

F:\WP60\STrNY\Judge Marsha113.ltr.wpd
    '\
         ...
•



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF ARKANSAS
                                     JONESBORO DIVISION


               CENTENNIAL BANK, Guardian of the       )
               Estate of Mary Moore Stiny, an         )
               Incapacitated Person,                  )
                                                      )
                                     Plaintiff,       )
                                                      )
               vs.                                    ) Case No.:
                                                      ) 3 : 17-cv-00226 DPM
               RENA WOOD,                             )
                                                      )
                                     Defendants.      )
                                                      )




                                 DEPOSITION OF PAUL TENNEN
                                  LOS ANGELES, CALIFORNIA
                                THURSDAY, OCTOBER 18, 2018




               REPORTED BY:    KIMBERLY M. LOWE
                               CSR NO. 12529


                                         L.A. Reporters
                            (800) 675-9700     www.LAReporters.com
      .CENTENNIAL
        '
                  BANK vs.                                                                                                          PAULTENNEN
.:    RENA WOOD                                                                                                                     October 18, 2018
                                                                     Page 2                                                                   Page 4
           1                  IN THE UNITED STATES DISTRICT COURT                  1                               I N D E X
                             FOR THE EASTERN DISTRICT OF ARKANSAS
           2                          JONESBORO DIVISION                           2
           3                                                                       3   WITNESS:                                               PAGE:
           4    CENTENNIAL BANK, Guardian of the                                   4   PAUL TENNEN
                Estate of Mary Moore Stiny, an
           5    Incapacitated Person,                                              5                        Examination by Mr. Darvish       7, 124
           6                          Plaintiff,                                   6                        Afternoon Recess                   73
          7     vs.                                      Case No.:                 7                       Examination by Mr. Lyons         84, 114
                                                         3:17-cv-00226 DPM
          8     RENA WOOD,                                                         8
          9                           Defendants.                                  9
      10                                                                      10
      11                                                                      11                               E X H I B I T S
      12                                                                      12       PLAINTIFF'S:                                           PAGE:
      13                                                                      13       Exhibit 1        Bank of America Statement 4/1/13       87
                                                                                                        Through 4/30/13
      14                     VIDEOTAPED DEPOSITION OF PAUL TENNEN,            14
                                                                                       Exhibit 2        2/8/16 Letter to Mr. Tennen Re:        105
      15                     taken on behalf of the Defendants, at            15                        Guardianship of the Estate of
                                                                                                        Mary Moore Stiny
      16                     10990 Wilshire Boulevard, suite 420,             16
                                                                                       Exhibit 3        2/8/16 Letter to Mr. Tennen Re:        107
      17                     Los Angeles , California beginning at            17                        555 East Olive Avenue & 321
                                                                                                        South Sixth Street
      18                     10:59 a.m., and ending at 4 : 26 p.m.            18
      19                     on Thursday, October 18, 2018, before            19
                                                                                       DEFENDANTS ' :                                         PAGE:
      20                     Kimberly M. Lowe, Certified Shorthand            20
                                                                                       Exhibit 1        Subpoena to Testify at Deposition     12
      21                     Reporter No. 12529.                              21                        in a Civil Action
      22                                                                      22       Exhibit 2        List of Docwnents Produced             14
      23                                                                      23       Exhibit 3        Subpoena to Testify at a              42
                                                                                                        Deposition in a Civil Action
      24                                                                      24
                                                                                       Exhibit 4        Durable Power of Attorney for         55
      25                                                                      25                        Asset Management


                                                                     Page 3                                                                  Page 5
       1       APPEARANCES:                                                    1                            INDEX (Continued}
       2                                                                       2
       3       FOR THE PLAINTIFF:                                              3       DEFENDANTS ' :                                        PAGE:
       4                     LYONS & CONE, P.L.C.                              4       Exhibit 5        Uniform Statutory Form Power of       57
                             BY: JIM LYONS, ESQ.                                                        Attorney
       5                     407 South Main Street                             5
                             Jonesboro, Arkansas 72403                                 Exhibit 6        2/2/11 Letter Re: Delegation          60
       6                     870.972 . 5440                                    6                        Of Management Duties
                             jlyons@leclaw.com
       7                                                                       7       Exhibit 7        Quitclaim Deed                        62
       8                                                                       8       Exhibit 8        Quitclaim Deed                        63
               FOR THE DEFENDANT:
       9                                                                       9       Exhibit 9        Asset Allocation Agreement Stiny      68
                             THE DARVISH FIRM, APC                                                      Family Trust
     10                      BY: ELAN DARVISH, ESQ.                           10
                                  DAVID WONG, ESQ.                                     Exhibit 10 -     Amendment to Petition for Order       82
     11                      10990 Wilshire Boulevard                         11                        Approving Division of Trust
                             Suite 420                                                                  Into Two or More Separate Trusts
     12                      Los Angeles, California 90024                    12
                             310.234.4050
     13                      elan@darvishfirm.com                             13
     14                                                                       14
     15        FOR THE WITNESS:                                               15
     16                      LIBERTY BELL LAW GROUP                           16                            QUESTIONS INSTRUCTED:
                             BY: M DAVID MILLER, ESQ,
     17                      20350 Ventura Boulevard                          17                                   (NONE}
                             suite 230
     18                      Woodland Hills, California 91364                 18
                             818.556.1515
     19                      davemiller@libertybelllaw.com                    19
     20                                                                       20
     21        ALSO PRESENT:                                                  21                           INFORMATION REQUESTED:
     22                           LON ANDRE, VIDEOGRAPHER                     22                                   (NONE}
     23                                                                       23
     24                                                                       24
     25                                                                       25


     \:i.1-l-Su-ipU)                                              L.A. Reporters                                                      (1) Pages 2 - 5
                                                     (800) 675-9700    www.LAReporters.com
.
CENTENNIAL BANK vs.                                                                                                    PAULTENNEN
RENA WOOD                                                                                                              October 18, 2018
                                                                Page 6                                                           Page 8

     1            LOS ANGELES, CALIFORNIA                                 1    of Arkansas, Case Number 13:17-CV-00226.
     2         THURSDAY, OCTOBER 18, 2018; 10:59 A.M.                     2                 During the deposition, I'm going to be
     3                                                                    3    asking you a series of questions which will be used in
     4      (Prior to going on record, all parties stipulated             4    trial in this case. As you heard earlier, your
     5      to waive the reading of Federal Rule 30(b)(6)                 5    testimony here today is going to be under penalty of
     6      read-on by the reporter.)                                     6    perjury. It's going to have the same force -- your
     7                                                                    7   actual oath that you made has the same force and effect
     8              THE VIDEOGRAPHER: We are going on                     8    as you would normally have in trial in a courtroom.
     9   record. The time is 10:59 a.m. on October 18, 2018.              9                 If you don't answer -- if you don't
10                  This is media one of the video                       10   understand a question that I am asking, please ask me to
11       deposition of Paul Tennen taken by the defendant in the         11   repeat it. Please don't answer if you don't understand
12       matter of "Centennial Bank, Guardian of the Estate of           12   the question.
13       Mary Stiny versus Rena Wood," filed in the United States        13                 If you do understand the question, we
14       District Court, Eastern District of Arkansas, Civil             14   presume -- and you do answer it, we presume that you
15       Action No. 317-cv-00226.                                        15   understood the question.
16                  This deposition is being held at 10990               16                 Everything that we're saying here
17       Wilshire Boulevard, Suite 420, Los Angeles, California.         17   today, even though we have a videographer, we also have
18                  My name is Lan Andre representing L.A.               18   a court reporter who is transcribing everything that's
19       Reporters with offices located in Los Angeles,                  19   being said, which means that she's only able to type one
20       California; and I am a certified videographer.                  20   of us speaking every time. So if I'm asking a question,
21                  The court reporter is Kimberly Lowe                  21   please just do me a favor and wait until I finish the
22       from the firm L.A. Reporters with offices in                    22   question before responding.
23       Los Angeles, California.                                        23                 Every question I ask, I ask that you
24                  Counsel will now state their                         24   give me verbal responses, which means that with "yes" or
25       appearances and affiliation for the record.                     25   "no" or actual words . The court reporter,

                                                                Page 7                                                          Page 9

    1               MR. DARVISH: Elan Darvish appearing on                1   unfortunately, cannot transcribe "uh-huhs" or "huh-uh's.
    2    behalf of Defendant Rena Wood.                                   2   So when asked a question, it would have to be a verbal
    3               MR. MILLER: Dave Miller appearing --                  3   response.
    4    representing the Deponent Paul Tennen.                           4               One thing I'd like you to do, if I ask
    5               MR. LYONS: Jim Lyons on behalf of                     5   you a question, is not guess . Normally, I go through
    6    Plaintiff Centennial Bank.                                       6   this . In every single deposition, attorneys use
    1               MR. WONG: David Wong on behalf of                     7   completely different examples to explain what the
    8    Defendant Rena Wood.                                             8   difference is between a guess and an estimate.
    9               THE VIDEOGRAPHER: Will the court                      9               I'm entitled to estimates, but I do not
10       reporter please swear in the witness.                           10   want you to guess. So the difference between an example
11                                                                       11   would be is if I ask you what the size of my garage was
12                   PAUL TENNEN,                                        12   at home, you would pretty much have to guess because
13          having been first duly sworn by the reporter,                13   you've never been to my home. You could never tell me
14            was examined and testified as follows:                     14   how big my garage is.
15                                                                       15               However, if I ask you what the square
16                       EXAMINATION                                     16   footage of this room is, you'll be -- in relatively
17       BY MR. DARVISH:                                                 17   certainty be able to give me an estimate as to how big
18               Q. Good morning, Mr. Tennen. My name is                 18   this room is.
19        Elan Darvish, and I am the attorney for Defendant Rena         19               Do you understand the deposition?
20        Wood.                                                          20          A. I do.
21                     You're here today as a result of a                21          Q. At the end of the deposition the court
22        subpoena that was issued. The purpose of this                  22   reporter will prepare a transcript, and that transcript
23        deposition is to be used in lieu of live testimony at          23   is going to be sent to you. What we would like you to
24        trial in the case titled "Centennial Bank versus Rena          24   do is read it and verify that you answered each one of
25        Wood" in federal court, located in the Eastern District        25   the questions correctly. You could make changes with


                                                            L.A. Reporters                                               (2) Pages 6 • 9
                                               (800) 675-9700    www.LAReporters.com
•
CENTENNIAL BANK vs.                                                                                           PAULTENNEN
RENA WOOD                                                                                                     October 18, 2018
                                                    Page 10                                                            Page 12

    regards to the transcript itself, but if you make any
    1                                                       1       Q. Okay. You manage these properties;
  2 changes, we would be able to make a note of those       2 correct?
  3 changes at trial.                                       3       A. I do.
  4            Therefore, I always tell deponents to        4       Q. And how long have you been managing
  5 try to answer to the best of your knowledge right now.  5  them for?
  6            Had -- do you understand everything          6       A. Since 2013.
 7  that we have discussed so far?                          7       Q. Do you have a signed written agreement
 8        A. I do.                                          8 with -- to manage these properties?
 9        Q. Have you had any alcohol in the past           9       A. Ido.
10 24 hours?                                               10       Q. Okay. Perfect.
11        A. I have not.                                   11             I am showing you what has now been
12        Q. Okay. Are you taking any medication           12 pre-marked as Exhibit 1.
13 that impairs your ability to understand questions or    13         (Whereupon, Defendant's Exhibit No.
14 answer truthfully?                                      14         1 was marked for identification by
15        A. No.                                           15         the reporter and is attached hereto.)
16        Q. Is there any reason that you feel you         16 BY MR. DARVISH:
17 cannot move forward with the deposition here today?     17       Q. Can you take a look at that document
18        A. No.                                           18 for me.
19        Q. Can you please state your name for the        19       A. Yes, sir.
20 record.                                                 20       Q. Did I give you the original?
21        A. Paul Steven Tennen.                           21             MR. LYONS: This has the original
22        Q. And what is your address?                     22 sticker on it.
23        A. My business address is 3699 Wilshire          23             MR. DARVISH: Let me trade you out.
24 Boulevard, Suite 800, Los Angeles, California 90010. 24                MR.LYONS: Okay.
25        Q. Okay. And what is your home address?          25 Ill


                                                    Page 11                                                           Page 13

    1    A. 940 South Cloverdale A venue,                       1    BY MR. DARVISH:
   Los Angeles, California 90036.
    2                                                           2         Q. Do you know what this document is?
 3       Q. What is your occupation?                            3         A. This is a property management
 4       A. Real estate property manager.                       4    agreement.
 5       Q. And how long have you been doing that?              5         Q. Okay. Who's the property management
 6       A. I bought the company, Linder &                      6    agreement with?
 7 Associates, in 2012. So I've owned the company since         7         A. Stiny Trust and Linder & Associates,
 8 then; however, I've been a real estate agent and a           8    R.E.S.U.
 9 property manager prior to that; so I would say maybe,        9         Q. Okay. And are you familiar with this
10 you know, eight -- eight years total.                      10     document?
11       Q. Okay. And what is your position tight             !1.1        A. Yes, I am.
12 now at Linder & Associates?                                12          Q. And can you look at the -- the second
13       A. I'm the president of the company.                 13     page of the document.
14       Q. Do you know -- are you familiar with              14                Was this an agreement that was signed
15 the Stiny Family Trust?                                    15     on behalf of the Stiny Trust?
16       A. I am.                                             16          A.         Hwas.
17       Q. How are you familiar with them?                   17          Q.    Do you recall when this agreement was
18       A. We work on behalf of them for the                 18     signed?
19 management of the properties that we manage.               19           A. I cannot tell you the exact date.
20       Q. Do you know the addresses to the                  20     However, I believe it would have been March 18, 2013, as
21 properties that you manage for them?                       21     I, you know, put that date in as our agreement date and
22       A. 555 East Olive A venue, Burbank,                  22     when I did this in person. So that would -- I guess you
23 California. I don't know the ZIP Code offhand. 321         23     could say that's my best guess.
24 South Sixth Street, Burbank, California. I believe it's    24           Q. Okay.
25 91423, but I'm not correct on that.                        25           A. But --


                                                    L.A. Reporters                                            (3) Pages 10 • 13
                                       (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                                      PAULTENNEN
RENA WOOD                                                                                                               October 18, 2018
                                                             Page 14                                                             Page 16

               Q. Did you see Rena Wood sign the                            1         A. That's correct.
         document?                                                          2         Q. What was your understanding as to who
     3         A. Yes, I did.                                               3    owns the properties?
     ,         Q. And you were present at that time?                    4             A. My understanding is that the trust owns
     5         A. Yes, I was.                                               5    the properties. I was the one who generated these
     ,         Q. All right. I am showing you what has                      6   management agreements, and I went to Fidelity Title's
     7   not been pre-marked as Exhibit Number 2.                       7       Web site to pull down the ownership statement.
     8          (Whereupon, Defendant's Exhibit No.                     8                  The reason for the difference is
     9          2 was marked for identification by                      9       because there is an abbreviation in one, and the way
 10             the reporter and is attached hereto.)                  10       it's written -- you know, basically online, the title is
         BY MR. DARVISH:                                               11       written differently for each of the ones.
               Q. Can you tell me what this document is .              12                  See it's abbreviated, Stiny Trust,
               A. Exhibit No. 2 is a property management               13       comma, Elijah and Mary Stiny Trust. So then the second
14       agreement.                                                    14       one that I did was basically I wrote it out, but this
15             Q. Is it -- for which property?                         15       was based off of Fidelity National Title online Web
16             A. It would be for 3563 East Verdugo                    16       portal for trust -- you know, for property profiles.
17       Avenue and also 321 South Sixth Street, which is one          11             Q. I presume it's what you call "Title
18       property at the corner.                                       18       Pro" is what you're looking at?
19             Q. And they're both similar agreements?                 19             A. Yes.
20             A. They are.                                            20             Q. When you pulled up "Title Pro," did you
21             Q. And for two different properties?                    21       pull up the deed or did you pull --
22             A. Correct.                                             22                  THE REPORTER: I'm sorry.
23             Q. Okay. Were you also present when                     23              (Speaking simultaneously.)
         Ms . Wood signed this agreement?                              24                  THE WITNESS: I did not pull up her
 5             A. I was.                                               25       deed.

                                                             Page 15                                                             Page 17

 1              Q. Do you have a copy of this agreement in              1       BY MR. DARVISH:
 2        your file currently?                                          2             Q. So when you went to -- I believe it's
 3              A. Wedo.                                                3       called Title Pro 24/7.
 4              Q. Do you -- who has management control of              4             A. Yes.
 5       all the records for Linder & Associates?                       5             Q. And so when you went on line, you
 6              A. That would be me.                                    6       looked at the cover page?
 7              Q. Would you be custodian of records fo                 7             A. Correct.
 8
 9
         Linder & Associates?
                A. I would.
                                                                                      Q. Do you have any other agreements
                                                                                                                           ---
                                                                                either the Stiny Trust or Elijah and Mary Stiny Trust?
10              Q. And this would be part of your file?                                 . I do not.
11             A. That is correct.                                     11             Q. And earlier I believe you testified
12             Q. Is there any reason to believe that                  12       that your understanding was that the trust owned these
13       these two documents that I've just shown you, Exhibits 1      13       properties; conect?
14       and 2, are not the true and correct copies of the             14             A. That is correct.
15       documents that Ms . Wood signed?                                             Q. All rigfit. Do you knowwho Rena Pow
16               A.   I do not have any reason to believe
11       that.                                                                       A.  Ido.
18               Q.
                  All right. With regard to the                                      Q. Do you know her as Rena Powell, or did
19       agreement itself -- I'd like you to take a look at the                 you know her as another name?
20       agreement, both of them.                                                    A.   I know -- I know her as Rena Powell. I
21                Who's this agreement with?                                    know her as Rena Powell Wood.
22            A. Well, the first one with Olive is the                 22             Q. So when I refer to "Rena," I'm
23       Stiny Trust. The second one is the -- I'm sorry --            23       referring to "Rena Powell Wood."
24       Exhibit 2 is the Elijah and Mary Stiny Trust.                 24           A.    Yes. I believe Paul is her maiden
25               Q. They're both with a trust; correct?                25       name.

                                                           L.A. Reporters                                               (4) Pages 14 - 17
                                              (800) 675-9700    www.LAReporters.com
              CENTENNIAL BANK vs.                                                                                              PAULTENNEN
   ..         RENA WOOD                                                                                                        October 18, 2018
                                                                       Page 18                                                          Page 20

                             Q. And how do you know her?                                    A. My unders              ~ 11lat she was acting chj
                             A. She contacted us, my management                       as an agent on behalf of the trust as a co-trustee, as nu.;itli
                       company, to manage her properties.                             she had described, and that she had the authority to
                  ,          Q. When you say "manage her properties,"                 engage us and sign a management agreement with us as
                       did she own the properties?                                     most Q mJ clients do.
                             A. No.                                                            MR. LYONS: Same objection. I'll ask
                             Q. Did she ever tell you she owned the                   it be stricken. He said it was based on -- essentially
                      properties?                                                     said it was based on what she told him.
                             A. She did not.                                          BY MR. DARVISH:
                             Q. What did she tell you with regard to                        Q.
                      what authority she had with regard to the prope1ties?
                             A. She's working on behalf of the trust.
              13            Q. Okay. And how did you know that?
              14            A. She provided a document that she was a            14               How often would you interact --
              15      co-trustee of the trust.                                   15    communicate with her?
              16            Q. Do you have that document?                        16         A. I cannot recall the frequency, but I
                            A. I do.                                             17   can tell you that, upon execution of the document, we
             18             Q. Okay. When was the first time that you            18   began to do our normal takeover of a property, which
             19       met with Rena?                                             19   included both the transition of paperwork and some
             20             A. I cannot tell you that. I do not                  20   gathering of information and some general, you know,
             21       remember exactly when.                                     21   interactions towards getting a handle on the management
             22             Q. Would it be -- would it be safe, so to            22   of these buildings.
             23       say, obviously, prior to --                                23         Q. Did she assist you in the transition
             24             A. That is correct.                                  24   paperwork and getting ahold of the management of the two
             25             Q. -- Exhibit 1 -- Exhibit 1 and 2 being             25   buildings?

                                                                       Page 19                                                          Page 21

               1      signed; correct?                                                           ~es, she did.
               2            A. That is correct.                                                    Could you describe, after the
               3            Q. How far before you believe that before                 agreements were signed, what sorts of communications
               4      Exhibits 1 and 2 were executed that you met with her?           that you had with her?
               5            A. Maybe a month.                                                A. She had provided us some, you know,
               6            Q. Okay. And what role did she have in                    paperwork for, I believe -- I guess, operational of the
               7      terms of over the years with regard to the management of        building, her records that she had of prior operations
               8      the apartments?                                                 of the building months prior. She had given me the
               9                 MR. LYONS: Objection. Calls for                      contact information for the resident manager. She had
             10       hearsay.                                                        provided us with information with regard to the bank
             11                  MR. MILLER: You can answer if you                    account that we're going to be working with, and I -- I
             12       know.                                                           believe -- and I cannot recall specifically that we
             13                  THE WITNESS: Please repeat the                       received a keys from her. But typically, we would have
             14       question.                                                       gotten keys from the -- from her.
             15       BY MR. DARVISH:                                                              You know, I can't-- I just can't
             16             Q.                                                        recall if it was, like, given from the resident manager
tbJ•         17                                                                       at the time or given by her, but she gave us common area
                                                                                      keys basically, and the resident manager typically has a
,_,,1li ,                                                                         9   set of keys for the tenant units.
                                                                                                   But, unfortunately, it's hard to recall
                                                                                      specifics; but that was our interactions through that
            22                                                                        period of time until I was strong enough to get ahold of
            23        your personal knowledge only.                                   the operations of the building, and we began to get
            24        BY MR. DARVISH:
            25             Q. Con-ect.                                           25              Perfect.


            '.'-1ii:-,._,-E('ri pt@                                    L.A. Reporters                                          (5) Pages 18 - 21
                                                          (800) 675-9700    www.LAReporters.com
 CENTENNIAL BANK vs.                                                                                           PAULTENNEN
 RENA WOOD                                                                                                     October 18, 2018
                                                       Page 22                                                          Page 24

    1            So I presume that that occurred in                            They were mostly on telephone and
    2 about 2013 when the agreement was signed; correct?        e-mail; however, if you're specifically relating to
   3        A. That is correct.                               3 2014, yes. There were physical interactions at the
            Q. Okay. After you started getting going          , property. I just cannot remember how many.
      and 14 came along, were you still having interactions   s            Q. Okay.
   6  with Ms. Wood?                                          6            A.  But I do know that we at least had at
   7       A. Yes.                                            7 least one a year since this time. I just cannot recall
   a       Q. What kind of interaction would you              e specifically how much more in '14 or '15 has it
   9  have?                                                   9 dissipated. She was initially in town when this
  10       A. Both e-mail correspondence calls on the        10 started. So it was easier to do that. That's why I
  11 phone, and there were, I believe, at least one to three 11 believe the frequency was a little bit higher at the end
 12 physical interactions at the building. I cannot recall      of '13. By "higher," I mean maybe two or three times,
 13 the amount of frequency. But there were interactions at     perhaps. But beyond that, our interaction was an e-mail
 1' the buildings. We did a walkthrough of the premises. -=_,.a.......,.""Rhone.
                                                                 n
 1s        Q. How often?                                     15            Q. Do you recall interactions in -- we
 16        A. I cannot recall specifically how often,        16 talked about '13, '14, and '15.
 11 but I do recall we had -- there is at least one          11                What about '16?
 18 interaction that I had with her where I do recall being 18             A. Honestly, I cannot recall specifically
 19 at the buildings with her, and we did a walkthrough of 19 that year.
 2 o the common areas.
                                                                           Q. Okay. _ _ __
 21             I cannot confirm that beyond that                          A. But I could tell you that we did have
 22 initial one -- I know that subsequently we had -- over      physical interactions at the building to do
                                                                                                                _.,..~--
 23  the years we had several, but initially, I could only      walktlir.ouglis, to ~ nt thiggs..JBJt, to sho   e t)ji   to
 2,  remember specifically one, but it could have been maybe    paint. It certainly dissipated as the years went on
 .is two or. more. I just amn t remem r                      25 because she moved to a different part of town or

                                                      Page 23                                                          Page 25

    1__  Q. When you'relalking about one or two,
   what kind of time frame are you referring to?
    2
                                                                  1
                                                                  2
                                                                       different part of the country. But initially, you know,
                                                                       there was a buildup to that. So there were a few
 3       A. Within the following month or so of the               3    interactions, and then it kind of dissipated. It was
 , signing of this agreement --                                   4    more of the things we could call an e-mail.
 s       Q. So we're talking about 2013?                          5          Q. So when she would come to meet you at
 6       A. Oh, yeah.                                             6    the property, she would do a walkthrough?
 7       Q. Okay . We're talking about 2013?                      1          A. Uh-huh.
 8       A. That's correct.                                       8          Q. What would you discuss with her?
 9       Q. I wanted -- so you had subsequent                     9          A. Initially, we talked about things that
10 walkthroughs with her in 2014 and '15?                        10    she wanted to better at the building; so there was a
11       A. Yeah, there was at least one meeting.                11    room that we converted into a gym, per her direction,
12 I could tell you at least in '14 there was at least one       12    because she wanted a rec room for the tenants.
13 meeting where we would -- you know, she would fly in and      13               There was paintings -- elements of
14 meet at the property and we would walk the buildings or       14   paintings that were needed around the building. There
1s at least talk outside.                                        15    were conversations about the --
16            Initially, when we first took over, she            16               MR. LYONS: Object to conversation as
17 was in L.A.; And she and I had spoken relatively              17    hearsay.
1a frequently just because I needed to get a bunch of            18               THE WITNESS: Okay.
1       information from her.                                    19   BY MR. DARVISH:
20           Q. Okay.                                            20          Q. Keep on going.
21          A. So for my accounting purposes for --              21          A. About the improvement of the bricks,
   22 and I don't have specifics but that -- you know, I know    22   which were fading in color and calcium buildup. There
       there was interactions related to that.                   23   was conversation about the improvement of the look of
1.-~•- - -Q. So in '14, these c versations -- these              24   the pools because they were in need of some improvement
      conversations were occurring over teleplione and e-mail    25   both with furniture and also, I guess, paint and some


                                                      L.A. Reporters                                           (6) Pages 22 - 25
                                         (800) 675-9700    www.LAReporters.com
      CENTENNIAL BANK vs.                                                                                                PAULTENNEN
      RENA WOOD                                                                                                          October 18, 2018
                                                                 Page 26                                                          Page 28

          1   tile -- you know, there were cracks in the plaster, that       1   that or not.
          2   kind of conversation. So there was -- there were               2               MR. MILLER: You can answer.
          3   conversations about that needed, yeah.                         3   BY MR. DARVISH:
          4           Q. What would be your opinion as to the --                       Q. You can answer the question.
              you're a real estate agent; correct?                                     A.   I'm fully confident that that improved
                      A. Yes.                                                    the property.
       7             Q. And how long have you had your license?                         Q. And the improvements that were -- I was
                     A. Let's see. I -- I was licensed, I                        referring to, so we have a clear record, you testified
              lie ieve, in 2003 -- 2000 -· I got my hcense in '3.                were the walkthroughs that you did with her with regard
      10             Q. Okay.                                                    to the gym, the painting of the bricks, all the other
      11             A. I have a broker. I was a real estate                     list of improvements that you earlier testified to;
      12      agent from basically 2004 through current.                         COlTect?
      13             Q. Okay.                                                           . y
                   X. :U~lUJle a br-oker in -- I cannot recall             14           Q. Do you know if Rena paid for any type
              the exact day. It was 2000 -- last -- probably 2014.         15    of office expenses or supplies for the operation of the
                   Q. OJca .                                               16    apartments?
     17             A. But I'm not confirmed on that date, but             11           A. Not directly. What happened is that we
     10       I've basically been -- I was a real estate agent for a       10    served in notice to the property for -- to the tenants
     19       while. During that period of time, I had been                19    to let them know where to send their rents to our
     20       approached by clients, not this client but others, to        20    address with -- made out to Linder & Associates, which
     21       manage their buildings. So over time, I began to manage      21    is the blank -- well, actually, sorry. I do not recall
     22       other client buildings.                                      22    exactly how that was set up initially.
     23                 And then I did do -- and then in 2012 I            23          Q. I don't think you understood the
     24       met a David Linder. David Linder owned a company,            24    question. I apologize.
     25       management company, that we wanted to expand our             25          A. Okay.

                                                                 Page 27                                                          Page 29

      1 operations. So we purchased this company in itself. I               1         Q.  The question was do you know if Rena
      2 purchased this company in 2012, and then in the early               2 paid for any type of office expenses or any type of
      3 part of '13 is how we met Rena. My company, me and her              3 expenses with relating to the property itself out of the
      4 met; and that's kind of the length of time.                         4 trust?
              Q. Olcay. A na wliere i:Hci )'.OU go to scfiool?              s        A. No.
              A. I went to college at USC.                                  6        Q. Okay.
              Q. Okay.                                                      7        A. The short answer is no.
      a       A. University of Southern California.                         8        Q. The operational expenses were paid by
              Q. And what was your bachelor's in?                           9 Linder & Associates?
                                   ' ..-=-=
     ....,____ A. I have a bachelor..,                                     10        A. Were paid by the property --
     11        Q. Okay.                                                    11        Q. Correct.
     12            A.   And a minor in music industry.                     12        A. -- Via us. So any costs that are
     13            Q.   And did you go to school after that?               13 related to the property are paid through the property's
     14            A.   I did not.                                         14 operation.
     15            Q.   Okay.                                              15        Q. Did Rena ever sign any checks, if you
     16            A.   I did get my real estate license after             16 recall?
                                                                           17        A. I do not believe she did.
bj                       In yonr opimon, wouttf yott ~ t                   10        Q. So I'd like to kind of go back with
           the improvements that were made on the property that            19 regard to the improvements that have been made since.
tt   20 were directed by Rena improved the value of the
     --'--=
          .p""
            r-        ?
                                                                           2o             MR. MILLER: Can I get some
                                                                           21 clarification on the last question?
     lf!"--.._....,...._ MR. LYONS: Obj=ec...,,t._____                     22             MR. DARVISH: Sure.
                        'Tim WITNESS: t 00 percen .                        23             MR. MILLER: Signing the checks from
     24                  MR. LYONS: Conclusion.                            24 what account? What were you trying to --
     25                  MR. DARVISH: I don't know if you got              25             MR. DARVISH: I guess the question is


                                                              L.A. Reporters                                             (7) Pages 26 - 29
                                                 (800) 675-9700    www.LAReporters.com
 CENTENNIAL BANK vs.                                                                                                  PAULTENNEN
 RENA WOOD                                                                                                            October 18, 2018
                                                            Page 30                                                           Page 32

     has he seen any checks signed with Rena Wood's signature
      1                                                                             Q. Improvements that have been made on the
     on them.
      2                                                                       property itself because it sounds like, to me, there's
   3            MR. MILLER: From?                                        3    been some significant improvements.
   4            MR. DARVISH: Anywhere.                                  ,           A. That's correct. We'll start with
   5            MR. MILLER: Out of money that he                        s     improvement -- this is in no particular order.
   6 received from the rents?                                           6           Q. . Correct.
   7            MR. DARVISH: Anywhere.                                  1           A. But purchasing of pool -- brand new
   8            MR. MILLER: Okay. You can answer the                    a     pool, you know, chairs and tables to beautify the pool
   9 question.                                                                area. We replastered both pools, repaired the pool
 10 BY MR. DARVISH:                                                          gates. We installed fitness equipment in both buildings
 11         Q. Have you ever seen her name signed on                         in a common area room tenants can now use as an amenity.
 12 any checks?                                                                          We have dramatically improved the unit
 13         A. I don't recall.                                                turnovers so, when a unit becomes vacant, we have
 14         Q. So let's go back to the improvements.                          dramatically improved the overall look of the units
 15 I'd like you to outline each one of the improvements              15     which has contributed significantly to a higher increase
 16 that have been made on the property since you took it             l      in rent value.
 17  over.                                                            17                 We have the landscaper replace all
 18             So you said, I believe, replastering                  18     common area plants with, I guess -- what do you call it?
 19 the pools .                                                       19     Dry -- no, water need --
 20         A. Well, if I may back it up a little                     lO            Q. Drought tolerance.
 21  bit --                                                           :u            A. Drought tolerance plants. Forgive me.
 22         Q. Sure.                                                  l:il   We performed decking repairs as needed. We repaired
 23         A. -- to give you some perspective on how                        common area gate locks and gate doors. And what I mean
 24 the process began.                                                       by that are hinges and basically to better improve the
 25         Q. Okay.                                                         condition of the gate that'-s around tbe-cbuildig.

                                                            Page 31                                                           Page 33

  1               A. The first problem that was there was               ,__ _ ___..W  ....,.e have repairell or repl@ced mu ti~
  2        that the resident manager had been managing the building       air conditioning units as needed. We reglazed the
  3        through the -- I guess the trust under -- I guess.             bricks so the majority of the first floor at both
  4                    MR. LYONS: Object. This is all                     buildings is a brick floor. So it's a big part of the
  5        hearsay.                                                   5 overall look of the building; so those are looking much
  6                    THE WITNESS: Okay.                             6 better now.
  7                    MR. MILLER: And, Paul, clarify which           7              We put a management sign out front so
  8        building. There are two buildings ; COITect?                   tenants can now know who to call for vacancies and also
  9                    THE WITNESS: So there was one resident         9 emergencies. We performed repairs of exterior lighting.
10         manager who managed both properties.                     10 We spent a good deal of time repairing and improving the
11        BY MR. DARVISH:                                           11 elevators at both of the properties as they needed both
12                Q. And how do you know that?                      1:il upgrading and also compliance requirement repairs.
13                A. Because I met him.                                              We cleared the -- repaired the
14                Q. Okay.                                                downspouts which were in disarray and needed clearance
15                A. And I do not recall his name offhand.                in both repairs, I guess you could say.
16               Q. Okay. And just to shorten the length                       Q. Okay.
17        of the deposition, I just wanted to know, really, what               A. And that's common-area related.
18        improvements have been made.                                         Q. Okay. And did Rena assist you with
19               A. Okay.                                                 regard to these issues?
20               Q. That's all I really need --                                A. Yes, both direction and lso gui..,,,....,==>
21               A. I just have a story to tell.                    21         Q. Okay. Have you ever met Ms. Stiny?
22               Q. I know you do, and that's fine . I just         22         A. I have not.
23        need to know what improvements have been made since you 23           Q. Do you know who Ms. Stiny is?
24        took over.                                                24         A. I have not met her.
25               A. Sure.                                           25         Q. Okay. Have you ever spoken to her on


\i,i,1-~)-SniptB                                           L.A. Reporters                                            (8) Pages 30 - 33
                                              (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                              PAULTENNEN
RENA WOOD                                                                                                        October 18, 2018
                                                           Page 34                                                        Page 36

         the phone?                                                   1  bank, Chase Bank. It was moved over from California
     2         A. I do not believe I have.                            2  Bank and Trust. That's why I'm a little bit unclear
     3         Q. And I -- again, Mr. Stiny, have you                 3 here because this was dating back to when we were still
         ever met Mr. Stiny?                                          4  with that bank; so --
     5         A. I have not.                                         5             But from what I recall, there were
     6        Q. Let's go back to 2013, which is when                 6  accounts set up on a trust account that was set up by
     7   you scouted the contracts .                                  7  us. The monies went into that account. From that
     8             What was the procedure on handling tlie            8  account, we sent -- well, we would pay the bills, and
     9   income that was coming in from the rents?                    9  then any distributions would go to Rena. And Park
10            A. So I'm going to try to remember that                10 Verdugo Apartments was what was on the checks. That's
11       far back.                                                   11 what I remember.
12                 MR. LYONS: I object to the question.              12        Q. So when you say that you wrote the
13                 Are you talking about before or after             13 check to Rena to go to Park Verdugo Apartments --
14       Mr. Tennen took over?                                       14        A. They were sent to her address, and they
         BY MR. DARVISH:                                             15 were made out to Park Verdugo Apartment. That was the
~ - -Q.                                                              16 count she set up as an operational account. That was
                                                                     11 the account that was in effect prior to us coming on
18                                                                   18 board.
19                                                                   19        Q. All right.
                                                                     2o        A. So what I recall we did, as we normally
H......- -
21       recall, this is what I recall is that, initially, she       21 do, is we set up these accounts, two separate accounts.
212      was -- the checks were going into an account called Park    22 And we put the monies into those accounts that came from
         Verdugo Apartments . We had served notice for tenants to    23 the rents, and we would pay the bills because we had the
         change tfiat.                                               24 jurisdiction to do that from that account, and then at
25                   What I'm struggling to remember at this         25 the end of the account -- the end of the month, as we

                                                          Page 35                                                        Page 37

 1        moment is, you know, how that was directed to them. And  1 normally do, we would send any potential distributions.
 2        so I'm just blanking on --                               2 If we have, we would distribute them.
 3        BY MR. DARVISH:                                          3       Q. Would you make the improvements from
 4              Q. Let me clarify the question for you.            4 the costs in the bank account that you have from the
 5                   I'm a tenant in Park -- Park Verdugo,         5 trust account?
 6        and I hand you my rent check for April of 2013.          6       A. That is correct.
 7                   What do you do with that rent check?          7       Q. Did you use an outside accounting firm
 8              A. The rent check, I believe, was                  a to reconcile your accounts, or did you do those
 9       deposited into the Park Verdugo -- our bank account was   9 in-house?
10        set up --                                               10       A. We reconciled our accounts in-house
11              Q. Okay.                                          11 with my CFO.
12              A. -- through the bank that we were               12       Q. And who is your CFO?
13        banking with.                                           13       A. Don Allay (spelled phonetically.)
14              Q. And what bank was that?                        14       Q. How often do you reconcile your
15              A. It was California Bank and Trust, I            15 accounts?
16        believe. I'm just blanking on the process. I have to 16          A. I cannot speak to that offhand. I do
17       look back in my notes.                                   17 not know exactly. I know that monthly, we reconcile all
18                   But the reason is -- typically what we       18 amounts prior to sending out the monthly statements to
19       do is we have them make the check out to Linder & 19 the clients.
20       Associates. We open up a bank account -- a trust         20       Q. Okay.
21       account. We put the monies into the account, and we pay 21        A. So I would assume, if not at least once
22       the bills from that account.                             22 a month, but prior to that it could be more.
23              Q. Is that what you currently do?                 23       Q. So at some point -- so I'm clear on
24              A. That is what we currently do. So all           24 your testimony is that should the tenants -- the tenants
25       the accounts that we have are with a trust account at a 2 5 would issue a check at the beginning when you entered


                                                          L.A. Reporters                                         (9) Pages 34 - 37
                                             (800) 675-9700    www.LAReporters.com
 CENTENNIAL BANK vs.                                                                                                   PAULTENNEN
 RENA WOOD                                                                                                             October 18, 2018
                                                          Page 38                                                               Page 40

      1    into the agreement. They went directly into the Park          1               And to clarify, any monies le
      2   Verdugo Apartment account. You sent them notices that      2       there's -- sometimes there's reserves for taxes,
      3   the checks need to be made directly to Linder &            3       insurance, and so forth. So it would not necessarily be
      4   Associates.                                                ,       a total clearing of the accoun .
      5          A. If I may.                                        5             Q. Sure.
      6          Q . Please.                                         6         A. We set up the account to pay insurance
      7          A. The resident manager who lives there             7  and also maintenance improvements and things of that
      8   and worked there previously, from what I understand to      8  nature.
      9   be true, is he would collect --                            9         Q. To your knowledge, was there a
 10                   MR. LYONS: Object to hearsay.                 10 mortgage?
 11                   THE WITNESS: He would collect the             11         A. I cannot recall oflhand.
 12       rents.                                                    12         Q. Okay. So on this trust account that
 13       BY MR. DARVISH:                                           13 you're referring to, was Ms. -- Ms. Stiny was not --
 14              Q. And how would you know that he                  14 strike that.
 15       collected the rents?                                      15                 So on the account that you're referring
 16              A. Because that was his practice. That             16  to, the trust account, Ms . Wood was not a signatory to
 17       was part of his, I guess, job at the time, the tenants.   11  that account; correct?
 18                   MR. LYONS: Same objection.                    18        A. Correct.
 19                   THE WITNESS: He would walk around the         - f - - ~Q5,,:·_..;D
                                                                                       ~ ·d~ ou send monthly statements with
 20       building collecting rents and deposited them into the         regard to the account to anyone?
 21       account.                                                            A. Yes. Yes, I did.
 22       BY MR. DARVISH:                                                     Q . Okay. Who did you send them to?
 23              Q. Have you -- have you seen him do that                     A. We would send one to Rena, and we would
 24       before?                                                       send one to Mrs. Stiny.
25               A. No, I have not.                                           Q. 7\n<I wliere is your underst

                                                          Page 39                                                               Page 41

  1              Q. Did someone tell you that?                                 s. Stiny, lived?
  2              A. That is what I -- I mean, that's what I                        A. I was given direction by Rena to send a
  3       recall understanding, but I could -- I'm not a hundred             coei to th""ailafeD we have on fale. I can look tliroulllt
  4        percent sure about that.                               4          my notes and tell you more specifically. I just don't
  5              Q. You're guessing?                              5          have it in front of me here.
  6                   MR. LYONS: Motion to strike. Hearsay.       6               Q. It's not a problem.
  1       BY MR. DARVISH:                                                          A. Bu I was given direction to send_.tw
                 Q. What Im tcying to clarify is at some                     reports monthly.
          point you took over. You sent notices to everyone in                     Q. The same exact report?
          all the units.                                                            A. That is correct.
11               A. Uh-huh.                                                        Q. One to Rena and one to Ms. Stiny?
u                Q. The checks came directly to the                              _,,__.,,. hat is co"'"r==
13        lenders -- Linder & Associates?                        13                Q. Was the address, do you recall, the
u                A. Uh-huh.                                      14          address of the report that you sent to Ms . Stiny in
15               Q. They went to your client's trust             15          Arkansas?
16        account --                                             16                A. I cannot confirm because there was
17               A. Correct.                                     17          another address involved. I just can't confirm oftband.
18               Q. -- correct?                                  18          I'm sorry, but I believe so. I just can't be --
19                    And then from the client's trust           19                Q. Okay.
20        account, you would pay all the expenses. You pay all 20                  A. I can pull my records here if it helps,
21        the improvements.                                      21          but --
22              A. Right.                                        22                Q. Did you bring any documents with you
23              Q. And then any money left would be              23          today?
2,        distributions that you make to the client?             24                A. I did.
:is            A.   That is correct.                                25             Q. What documents did you bring with you ?

                                                         L.A. Reporters                                               (10) Pages 38 - 41
                                            (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                                    PAULTENNEN
RENA WOOD                                                                                                              October 18, 2018
                                                            Page 42                                                             Page 44

     1          A.   I have all of my documents that I --                1      my files.
     2   are in my files, both operational building documents and        2           Q.    Uh-huh.
     3    my documents related to this case and just --                  3           A. But from the time that you have been
     4           Q. Have you provided a copy of all those                4     involved in this case, I have not received anything
     5    files to anyone?                                               5     else.
     6           A. Offhand, I do not believe I did.                     6           Q. Okay. So in the past two to three
 1                    MR. MILLER: Just to point out, the                 7     weeks, you have not been served with another subpoena
     8   subpoena does not have a demand for production on the           0     besides this one, Exhibit No. 3?
     9   subpoena I've seen.                                             9           A. That is my recollection.
10                    MR. DARVISH: What exhibit number are             10            Q. Yeah.
11       we on?                                                       11             A. Is that your recollection?
12                    THE REPORTER: 3.                                 12            Q. Again, I did not serve you with another
13       BY MR. DARVISH:                                               13      subpoena.
14               Q. I'm showing you what we've now -- been            14             A. Okay.
15       previously marked as Exhibit No. 4 .                         15             Q. I believe that Mr. Lyons issued another
16                    MR. MILLER: No, we're --                        16       subpoena, but presumably, it was not served.
11                    THE REPORTER: We're on 3.                       11                  MR. LYONS: No, it was served.
10                    MR. MILLER: We're 3.                            10                  MR. DARVISH: He was served?
19                    MR. DARVISH: 3.                                 19                  MR. LYONS: Yes .
20                (Whereupon, Defendant's Exhibit No.                 20                  THE WITNESS: Okay. That's why --
21                3 was marked for identification by                  21       within the last two weeks?
22                the reporter and is attached hereto.)               22                  MR. LYONS: I don't know if it was in
23       BY MR. DARVISH:                                              23       the last two weeks . In the last three weeks probably.
24              Q. Can you take a look at that document               24                  THE WITNESS: Oh, okay. If I could
25       for me.                                                      25       pull my records, I can --

                                                          Page 43                                                              Page 45

 1              A. Yes.                                                 1                   MR. LYONS: Personal service on
 2              Q. What is this document?                               2      10-3-18.
 3              A. This is a subpoena to testify at                     3              MR. DARVISH: Let me see that.
 4       deposition in a civil action.                                  4          (Document handed to counsel.)
 5             Q. Okay. You agreed to appear here today                 5          (Document reviewed by counsel.)
 6       pursuant to this; con-ect?                                     6      BY MR. DARVISH:
 7             A. Correct.                                                   ,.....~_Q.     How Io g have you been sending what I
 8             Q. Have you been served with another                            would call dual statements, one to Ms. Wood and one to
 9       subpoena besides this one?                                            Ms. Stiny?
10             A. I have to look -- I have to look back                              A. I believe since the beginning of our
11       in my files.                                                          management agreement tenure.
12             Q. Within the past two weeks has                                      Q. So you manage the company -- manage the
13       anybody --                                                   13       two buildings for a couple of years, and you were
14             A. Oh, no, not in the past two weeks.                  14       distributing that income. At some point you stopped
15             Q. So you have not been served with a                  15       making distributions.
16       subpoena at all besides this subpoena right here?            16                  What happened?
17             A. That is correct. However, if I may,                 17             A. We had received conflicting reports
18       prior to you coming on board --                              18       from Helen Robins who was the -- I believe, the aunt. I
19             Q. Okay.                                               19       received multiple communications from multiple party
20             A. -- there was interactions, and I just               20       members in Arkansas, and I guess it was -- they live in
21       cannot recall specifically what documents I received at      :.u      Arkansas. I don't know for sure, but it was the -- I
22       that time because I know you've been sending some,           :2:2     believe it was the nephew, and I believe it was Helen
23       Mr. Lyons.                                                   :23      Robins, the aunt. I cannot confirm specifically who was
24                  So what I mean to say is I have to look                    In relationship, but that as wJio ~ Yap~ red to tie.
25       back and see specifically what other documents I have in     25


                                                          L.A. Reporters                                              (11) Pages 42 - 45
                                             (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                                                      PAULTENNEN
RENA WOOD                                                                                                                                October 18, 2018
                                                                   Page 46                                                                           Page 48

     1                If I saw the names, I could tell you           1                   A. "I'm Helen Robins. I'm now here in
     2    specifically that they're confirmed that those were the 2               Arkansas. I take care of Mary." She's, I think, her
     3    people.                                                    3            sister. And so there was some communications about who
     4          Q. Do you recall how many conversations --          4             she was.
     5    did you have any conversations with Helen Robins?         5                    Q. Do you recall when that conversation
     6          A. I did.                                           6             occurred?
     7          Q. Okay. How many conversations did you             7                    A. I can't offhand.
     8    have?                                                     0                    Q. Okay. That was the first conversation
     9          A. About two to three.                              9             you had with her?
10                   MR. DARVISH: Let's go ahead and               10                    A. That's correct.
11        take -- go off the record.                               11                    Q. Did you have any subsequent
12                   THE VIDEOGRAPHER: The time is               . 12             conversations with her?
13        11 :53 a.m. We're off the record.                        13                    A. She had called back a couple times. I
14                (Recess taken.)                                  u              cannot say specifically how many, but subsequent
15                     THE VIDEOGRAPHER: The time is 12:03                   15   conversations -- or I should say, to answer your
16        p.m. We're back on the record.                                     16   question as to why those distributions stopped was
17        BY MR. DARVISH:                                                    17   because I re ived a hone call from her saying that --
                 Q.    Sir, we're back on record.                                            MR. LYONS: Object to what Helen Robins
         --_..;;--.A~t-so~m
                          - e...,p-oi·n   )'OU   stoppecJ malcmg             19   said is hearsax.
          distributions through the bank account.                            20              THE =--:W
                                                                                                     ::-::I=T~N~ES
                                                                                                                ~ S::-:~I:;;r-e c-c"'iv~c~d•a•c•al!l!
                                                                                                                                                  ll-=::f:- m
                                                                                                                                                         ro...
                A. Yes.                                                      21
                 Q.                                                          22
                 A.




         control baek, and therefore, monies should start
          to her.
 3                  And I said, "Well, I'd like to get
 ,       communication and some sort of proof, if that's the
 s       case. And in order -- before I do that or before I
 6       continue sending distributions of any kind, I'm going to                            Did) 1ou believe that to be true?
 7       pause on that."                                                      7              MR. LYONS: Object. It calls for
 8              Q. All right. Let's try to go into                            8   speculation on his part.
 9       detail.                                                              9              MR. MILLER: You could answer.
10                  So how many times did you have                           10   BY MR. DARVISH:
11       conversations with Helen Robins?                                    11          Q. You can answer.
               A. You know, there were -- I cannot recall                    12          A. I did not believe that to be true.
         the exact number of conversations. There were at least              13          Q . Why not?
         a few onn tions liat stie ciilleil me --                            14          A. Well, I should say I didn't
15             Q. Okay.                                                      15   particularly mind who was in charge if a change,had
16             A. -- saying first -- the first one was to                    16   happened to the trust. We work for the trust, and
17       introduce herself just to say hi and, you know, tell me             17   therefore, if she says that she's in charge, show me
10       that she was, you know --                                           10   she's in charge and show me that Rena is not in charge
19                  MR. LYONS: I'm going to object to what                   19   or have Rena communicate with me that she's not in
20       she told him. It would be hearsay.                                  20   charge.
21                  THE WITNESS: Okay. There were                            21              But until that, I'm -- I don't -- you
22       conversations that she had initially with me just to                22   know, you can't just take somebody just because they
23       introduce herself. Then after that --                               23   said that. We -- yeah.
24       BY MR. DARVISH:                                                     24          Q . So at this point, have you received any
25             Q. She just said, ''I'm Helen Robins"?                        25   documents that's showed -- shown to you that Helen


                                                                   L.A. Reporters                                                      (12) Pages 46 - 49
                                                     (800) 675-9700     www.LAReporters.com
CENTENNIAL BANK vs.                                                                                              PAULTENNEN
RENA WOOD                                                                                                        October 18, 2018
                                                           Page 50                                                       Page 52

    Robins was in charge by the time she called you at that
     1                                                        1          (Recess taken.)
    point?
     2                                                        2              THE VIDEOGRAPHER: The time is 12:13 .
  3        A. Yeah, and I don't recall the timeline;          3  We're back on the record.
  4 however, I do recall that she submitted a document to us  4  BY MR. DARVISH:
  5 showing that she had power of attorney over Mary Moore    5         Q. So back on the record. You've had a
  6 Stiny.                                                    6  opportunity  to look at your records. So I'll ask the
 1         Q. Okay.                                           7. question again.
  8        A. And I don't recall any other elements           a              When did you stop making any
 9  to it as if she was now in charge of what the language    9 distributions of the income from the properties?
10 was offhand.                                                         ~- As oft e end 0£ ugust 2015
11         Q. Uh-huh.                                        11         Q. And what would you do with the money?
12         A. But there was language that she showed         12         A. The checks were cut in distribution to
13 me that she was now power of attorney of Mary Moore       13  Park  Verdugo   Apartments in care of Rena Woods at the
14 Stiny's Trust and that, therefore, we should believe 14 Silver Springs address that she gave us, and that's
15 that that is the case.                                    15 where our distributions went from the property.
16         Q. She showed you a document that she was         16         Q. After you stopped making
17 the power of attorney for the trust?                      17 distributions --
18         A. Well, that she was power -- Mary Moore 18                 A. No. No.
19 Stiny was now incapacitated mentally.                     19         Q.  Okay.
20         Q. Okay.                                          20        A. I'm sorry. Prior to stopping.
21         A. And that she had been given authority          21        Q. Correct.
22 over her affairs.                                                   A. To doso.
23               The reason I cannot recall specifically       _ _ _Q. Correct. So after you stoQpea maki g
24 the words in the document is because I can't recall what      distributions --
25 kind of document it was.
                                                                     -----
                                                                       A:. The oney remainder in operation

                                                          Page 51                                                        Page 53

                    I understand.                                         accounts.
 ~---~-
 1
                    But die language:l'm aware of
   Mary Moore Stiny was incapacitated and that she was
                                                                                  Q. What's your current procedure to the
                                                                          income from the properties right now as of today?
   handling her affairs and to believe that -- that also                          A. We're under a court order to distribute
   meant she's in charge now of the trust and that Rena's                 a specific amount of funds to court, I believe, in
 6 no longer.                                                             :A--rkliffSSS.
 7       Q. So at that time, were you -- did you                      7           Q. Okay.
 a continue making distributions?                                     8           A. And so the distributions are specific,
               A.                                                     9   and any extras that are there remains in the account.
10             Q. At what point did you stop making                  10           Q. Earlier you testified that you had two
11       distributions from the -- let me ask the question again     11   to three conversations with Helen Robins.
12       because I believe you responded before I could finish       12                 Did you have any type of
13       it.                                                         13   correspondences that went back and forth with
14                  Did you continue making distributions            14   Ms. Robins?
15       from the properties to anyone after talking to Ms. Helen    15           A. It's possible that there was some
16       Robins?                                                     16   e-mail correspondence as well.
11             A. I have to look in my notes to know what            11           Q. Do you have copies of those e-mail
18       month we stopped making distributions, and from that        18   correspondences?
19       month on, we did not make any more distributions to         19           A. I -- I believe so, but I'd have to
20       anybody.                                                    20   confirm that.
21                  MR. DARVISH: Okay. Let's go ahead and            21           Q. Can you agree to produce those
22       take a break so we could have him go ahead and look at      22   coITespondences if they're in your possession?
23       his notes so he could tell us what date that was.           23           A. Oh, certainly. If I have them, I'm
24                  THE VIDEOGRAPHER: The time -- the time           24   happy to.
25       is 12:09 p.m. We're off the record.                         25                MR. MILLER: Can you repeat


                                                          L.A. Reporters                                       (13) Pages 50 • 53
                                             (800) 675-9700    www.LAReporters.com
        CENTENNIAL BANK vs.                                                                                              PAULTENNEN
        RENA WOOD                                                                                                        October 18, 2018
                                                                Page 54                                                           Page 56

            1   specifically what you want him to produce.                      the correct date that this e-mail was sent?
            2              MR. DARVISH: Correspondence between                             :ies,itd
            3   him and Helen Robins.                                      3               Do you have a copy of that voicemail
            4              MR. MILLER: Okay. Thank you.                    4    somewhere?
            s              At any time?                                    s          A. I would.
            6              MR. DARVISH: At any time.                       6          Q. Did anybody else contact you with
            7   BY MR. DARVISH:                                            7    regard to representing Helen Robins?
            a        Q. Have you had any conversations with                a         A. I do not recall the connection between
            9   anyone who's been an attorney for Helen Robins?            9
             - - ~A. I do no recall offlianlL- - - -                      10
                  Q. I'm going to play a voicemail for you.               11
                     (Audio playing.)
                BY MR. DARVISH:
1b..)   1           Q. I just played a voicemail for you.
        15              Do you recall that voicemail?
        16           A.    I do.
        17           Q.   Do you recall who called you now --
        18           A. Yes.
        19           Q. -- with regard to attorney for Helen
                Rob -- Helen Robins?
                     A. Yes.
                     Q.
                     A.
                     Q.
                     A:.

                                                                Page 55                                                          Page 57

        ~ ~===Q~-:...._..;A
                          ~ II right. I am going te shew you    at         1            (Whereupon, Defendant's Exhibit No.
           pre-marked now as Exhibit N ~ 4                                 2            5 was marked for identification by
         3         (Whereupon, Defendant's Exhibit No.                     3            the reporter and is attached hereto.)
          4        4 was marked for identification by                      4   BY MR. DARVISH:
          5        the reporter and is attached hereto.)                              Q. Can y.ou read at document for: me.
          6 BY MR. DARVISH:                                                           A. This is the -- this is by Mark R.
          1       Q. Do yo recall this e-mail?                                 Johnson, attorney pursuant to the order of the Circuit
          8       A. Yes. It looks like an e-mail that I                       Court of Lawrence County, probate division Mark Johnson,
          9 received.                                                      9   attorney for Helen Robins, the permanent guardian of
        10        Q. Okay. Was this an e-mail that you                    10   Mary Moore Stiny requests that you cooperate with any
        11 sent?                                                               and all requests.
        12        A. Yes.                                                             Q. I guess the question I wanted to ask
        1         Q. Is it to Mr. Coleman Taylor?                              you is do you recall ever receiving this correspondence?
        1         A. Yes, sir.                                                        A. Ido.
        15        Q. Do you believe that this is a trne and                           Q. Do you recall receiving this -- when do
        16 accurate copy of the e-mail you forwarded to Mr. Coleman       16   you recall receiving this correspondence?
        n Taylor?                                                                     A. Around the date of March 16, 2016, when
        18        A. Yes.                                                      this was dated. I do not recall specifically what date.
        19        Q. Does the date of Tuesday, November 10,                           Q . But it was around that date?
        :zo 2015, look --                                                 20          A. That's correct.
        ll        A. Yes.                                                             Q. And this is a true and accurate copy of
                       MR. DARVISH: Let me finish my                           the document you received?
            question. I apologize. I had a pause there.                   ,_   _ _µ:A. That is correct:
            BY MR. DARVISH:                                                           Q. Do you know what the context of the
                 Q. Does tfie oat Novem r 2015 look lik                   2s   letter is?


                                                               L.A. Reporters                                           (14) Pages 54 - 57
                                                  (800) 675-9700    www.LAReporters.com
      CENTENNIAL BANK vs.                                                                                      PAULTENNEN
      RENA WOOD                                                                                                October 18, 2018
                                                           Page 58                                                      Page 60

        1       A. Saying that Mark R. Johnson, attorney             1          A. I cannot speak specifically to the
        2 for Helen Robins, is the guardian -- as the guardian of 2 conversation. I can only recollect that it is in
        3 the Mary Moore Stiny -- the guardian of Mary Moore 3 relationship to this matter and that if I -- my memory
        4 Stiny.                                                     4 serves me correctly, he was a representative of the
        5       Q. When did you believe that that -- your            5 bank.
        6 understanding of that was?                                 6         Q. Okay.
       7        A. I believe that these requests were                7         A. The Centennial Bank and Trust, I
        a being made on behalf of Helen Robins and that the -- I s believe.
       9  was not -- I was being -- well, this was a request by      9         Q. Centennial Bank and Trust.
      10 Helen Robins; however, I don't work for Helen Robins, 10                    I am showing you what has now been
      11 and I don't have a relationship with Helen Robins; so I 11 ~rem ·ked as Exhibit No. 6.
      12 forwarded this on to the attorney for Rena Wood, who is 12              (Whereupon, Defendant's Exhibit No.
      13 the person who hired me to manage these buildings of 13                 6 was marked for identification by
      14 which that is our responsibility.                         14            the reporter and is attached hereto.)
      15       Q. So at this point, your understanding             15 BY MR. DARVISH:
      16 was that Ms. Robins had two attorneys; con-ect?           16          Q.       n you reaa ffiat cloc ment for me,
      11            MR. LYONS: Object. Calls for                 , 17
      10  speculation.                                             1e_,.=.--.,.::,11 Sure. Centennial Bank was --
      19            THE WITNESS: I do not know for sure            19                To yourself. I'm sorry.
      20 offhand.                                                  20                Oh, I'm sorry.
      21 BY MR. DARVISH:                                           21            (Document reviewed by the witness.)
      22       Q. But you received two separate --                .c22 ;==::=:..-~H Wl::t'NESS: Yes, I recall this
      23       A. Yes. Yes.                                        23 document.
      24       Q. Correspondences --                               24 BY MR. DARVISH:
      25       A. Correct.                                         25          Q. Is it fair to say that you received

                                                           Page 59                                                     Page 61

       1        Q.   One voicemail --                                1  this document in February -- roughly around February 6
       2        A.   From Jim Lyons.                                 2  of 2016?
       3             MR. MILLER: Wait for him to finish his         3         A. Correct.
       4   question.                                                4 ~;;:=-::;::MR. LYONS: The letter is dateo
       5              THE WITNESS: I'm s01Ty. My apologies . 5 Ee6rum:y 8.
       6              MR. DARVISH: She'll be the one -- I'll        6             MR. DARVISH: February 8. I apologize.
       7   be honest. Normally, I get yelled at.                    7             MR. LYONS: Yeah.
       a             THE REPORTER: You're getting eyes.             s             MR. DARVISH: My eyesight's going bad.
            cl' MR. DARVJSH:.- -                                    9   BY MR. DARVISH:
bj                   You received ne voicemail --                  10 ";::==:!e. What is tfie substance -- what is this
                 A. That's correct.                                11 document to you?
tf,              Q. -- from Mr. Lyons, and you received            u          A. A request for documents.
          another correspondence from another attorney saying they 13         Q. Okay. Do you recall when you received
          represent Helen Robins?                                  14 it?
         - - -A. Gorrect.                                          15         A. I do recall.
       6         Q. Have you ever spoken to a person by the        16         Q. And is this a true and correct copy of
      17 name of Steve Baker?                                      17 the document that you received?
      18         A. I Have                                         1a - - -A. Yes,
      19         Q. Who is he?                                     19         Q. Okay. What did you do after you
      20         A. I believe -- I do not recall him               20 received this document?
      21 offhand. I just recall his name and --                    21         A. From what I recall, I believe I also
      22         Q. Do you remember when you spoke to him? 22 forwarded this on to the attorney for Rena Wood.
      23         A. I don't recall offhand.                        23         Q. Okay.
      24         Q. And do you remember the substance of           24         A. And I may have also -- again, I'm
      25 the conversations you had with him?                       25 not -- I vaguely remember responding to him to let him


                                                           L.A. Reporters                                     (15) Pages 58 - 61
                                              (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                                 PAULTENNEN
RENA WOOD                                                                                                           October 18, 2018
                                                          Page 62                                                            Page 64

     1     know that I'm unable to do anything without permission           information to --
     2     from Rena Wood, if I recall correctly. I don't have it     2           A. Yes, I did.
     3     in front of me, but that's what I recall.                     3        Q . Okay. How often did you generate these
     4           Q. I am showing you what's now been                     , cash flow statements?
     5     pre-marked as Exhibit No. 7.                                  s        A. Monthly.
     6             (Whereupon, Defendant's Exhibit No.                   6        Q. And these cash flow statements, you
    7              7 was marked for identification by                    7 testified earlier you would send reports to both Rena
     8             the reporter and is attached hereto.)                    and to Ms. Stiny at her address; correct?
    9     BY MR. DARVISH:                                                         A. That's correct.
10               Q. What is this document?                                        Q. All right. And with regard to the cash
11               A. This is an e-mail that I generated,                     flow statements, were those part of the reports that you
12        wrote, in response to Steve Baker in response to his              would send?
13        e-mail -- or I should say letter --                                     A. Yes, they are.
14               Q. Uh-huh.                                                       Q . So you would -- your testimony here
15               A. -- informing him that all                               today is that you did send cash flow statements to
16        correspondence and requests should be sent to and            16 Arkansas to Ms. Stiny?
17        granted by Rena Wood and her attorney, Coleman Taylor,       17         A. That is correct.
18        who I cc'd on this e-mail.                                   18         Q. And that would be on a monthly basis?
19                     Af-t sending that e-mail out, dia OU            19         A. Okay.
20          end it to Mr. Baker or Mr. Lyons or to anyone at           20         Q. So you prepared this e-mail and the
21        Centennial the documents that were requested?                21 attached cash flow statement and sent it to Mr. Baker.
2l               A. No. Not without permission or --                   22              Did he give you a response?
23              Q . Did you ever receive permission?                1t 1Ht -- -A.      I cannot recall~ tlliand.
24              A. I did receive permission at a later                 24         Q. Did you receive any response from
25                                                                    25 anybody with regard to sending out the cash flow


                                                          Page 63                                                           Page 65

    1               Okay. How far later?                             statements after you sent these off?
                                                                      1
    2               I cannot recall the date offhand.                 2    A. I believe so, but I don't remember
    3                The date on that e-mail is?                  3  without seeing it in front of me. I cannot remember if
    4                February 18 --                               4  he responded or there was a response, but I do know I
                     Okay.                                        5  sent this out.
                     -- 2016.                                     6        Q. Okay. Did you communicate with anybody
                         'm oing to now show you, just for        7  else with regard to the cash flow statements in the
         authentication purposes, the e-mail you see before you   8  management agreement in this e-mail?
         as Exhibit 8 a true and correct copy of the e-mail that  9        A. Well, I copied Coleman Taylor on this
           ou sent?                                              10  e-mail.
                     ¥                                           11        Q. Was there anybody else you discussed
12                   I'm showing you now what is now being 12 with it?
13       marked as Exhibit No. 8.                                          A. Not that I recall, no.
14              (Whereupon, Defendant's Exhibit No.                ,__ _ Q. All rigfit. At this time, who was y_.o.ur
15              8 was marked for identification by                   understanding was the trustee of the trust at this
16              the reporter and is attached hereto.)                ~ int?
11       BY MR. DARVISH:                                         11              MR. LYONS: Objection. Calls for a
1~       - -Q. Do you remember Exhibit No. 8?                    10  legal conclusion. It also calls for hearsay unless he
1              A. Yes.                                           19 testifies he's read and reviewed the document.
20             Q. Can you brief me as to when you sent           20 BY MR. DARVISH:
2 ,      this e-mail ?                                           21- - -
22
23
               A. March 18.
               Q. And you sent it to Mr. Baker; correct?
                                                                                                                    --w anage
                                                                 23 these properties. That is who we took direction from,
               A. Yes, I did.                                        and that is who we were under the impression we took
               Q. Did you receive approval to send this                ·Fection from the beginning of ti                O bJ ,


                                                          L.A. Reporters                                           (16) Pages 62 - 65
                                             (800) 675-9700    www.LAReporters.com
       CENTENNIAL BANK vs.                                                                                            PAULTENNEN
       RENA WOOD                                                                                                      October 18, 2018
                                                               Page 66                                                         Page 68

         1        Q. At this point had you received any
                                                                                                                     Dbj 1 Pltf:,
         2  court orders or any kind of verification that somebody                      No, it was Rena's directive to tell me
         3 else, besides Rena Wood, would be entitled to the money            not to do anything until this gets resolved.
         4 or the income from the properties?                                       Q. And Exhibit No. 8 is a true and correc
         5             MR. LYONS: You say at that time. I                     copy of the document that you sent; correct?
         6 object because it doesn't say what time.                                 A. I tielieve so
         1             MR. DARVISH: Thank you.                            1         Q. Okay. I am showing you what is now
         a BY MR. DARVISH:                                                a   being pre-marked as Exhibit No. 9.
         9        Q. At the time of March 18 of 20 I 6 -- can             9           (Whereupon, Defendant's Exhibit No.
       1 0 you read me the last question, please.                        10           9 was marked for identification by
       11          (Record read.)                                        11           the reporter and is attached hereto.)
           BY MR. DARVISH:                                               12   BY MR. DARVISH:
                    . Oii Friday March 8, 2016, nad you                  13         Q. Can you read the document to yourself,
           received any court orders or any type of other document       14   please.
           authorizing you to distribute any of the money from the       15         A. Uh-huh.
       16 properties to anyone else besides --                           16          (Document reviewed by the witness.)
       l~        A. I cannot recall the specific dates, but              17   BY MR. DARVISH:
       18 I did receive that correspondence that you see.                di         Q. Do yo recall this document?
       19        Q. Correct.                                             19         A. Ido.
       20        A. And I can't recall the time frames of                20         Q. Is this a true and con-ect document of
       21    those -- those documents, but I did receive multiple        21   the document you received from Eric Nelson?
       22    calls and multiple documents from multiple people saying    22         A. I believe so.
       23    that things were changed or changing or that they were      23         Q. Is there anything that would -- that
             now in charge and then these correspondence then            24   would make you believe that this is not a true and
                   ced eiiiselves to e.                                       co1Tect daGument from~r. Nels ?

                                                              Page 67                                                          Page 69

        i:              So I cannot recall the timeline, but I
        2   can tell you that I had received calls and e-mails of                                                             ?
         3 this nature in these letters all in that period of time       3                My understanding is --
         , letting me know that something had changed.                   4                MR. LYONS: Objection. Calls for --
         5        Q. I understand.                                       5    your understanding comes from what someone told you or
         6              Have you ever received a document -- or          6    from what you read. If it's from what someone told you,
         7  court order that directed you to pay money to anyone              then object. It calls for hearsay.
         8 except to the court registry?                                                  THE ITNESS: cannot recall w
         9        A. I do -- I do recall a document in                        Eric Nelson is.
            court letting me know -- I just don't remember exactly            BY MR. DARVISH:
            the terms of the d ment.                                                 Q. What's your understanding, in reading
        ---
       12
         3
                  Q. Okay.
                            --.,. ,;- ---
                  A. However, I believe there was some
       14 directives given to us letting us know that money should
                                                                              of the document, as to who Eric Nelson is?
                                                                                     A. My understanding of who Eric Nelson is
                                                                              is that he is the successor trustee of the Exemption,
       15 be given to Helen Robins or to Mary Moore Stiny. I just             Marital and Survivor's Trusts contained in the Elijah
       16 don't remember in front of me here, but that was the                and Mary Stiny Trust.
       17 reason why the confusion began -- or that was during the                  Q. Did Mr. Nelson provide you a copy of
       18 time the confusion began of who's in charge or what's               the trust?
       19 going on. And that's, you know, then why we stopped                       A. I cannot recall if he did. I was --
       20 altogether with sending any monies until we got you                 yeah.
            guys -- they got this figured out.                                      Q. Did you receive this by e-mail? Do you
          - - - Q. At this point did Rena demand that you                     recall, or did you receive it in the mail? If you don't
>j.    2 3 turn over all the money to her?                                    recall --
       24         A. No.                                                            A. I'm sorry. Yeah, I don't recall.
4-;,                . And in fact, you had not given an                             Q. Did you provide Mr. Nelson as to what

                                                              L.A. Reporters                                         (17) Pages 66 - 69
                                                 (800) 675-9700    www.LAReporters.com
 CENTENNIAL BANK vs.                                                                                              PAULTENNEN
 RENA WOOD                                                                                                        October 18, 2018
                                                           Page 70                                                         Page 72

           he wanted to pursue to the corresponoence?             1              (Lunch recess was held from 12:40 p.m.
      2          A. I did not.                                    2              to 1:05 p.m.)
      3          Q. So let's go over this document here.          3
      ,    And I'm looking at Mr. Nelson's correspondence. Let's  4
      s    take it paragraph by paragraph here.                   5
      6                The first paragraph, can you read out      6
           loud for me.                                           7
                 A. (Reading):                                    8
                       "As you've been advised from               9
 10                the correspondence you have                   10
 11                received from Attorney Jim Lyons, I           11
 12                am the successor trustee of                   12
 13                Exemption, Marital, and Survivor's            13
 14              Trusts contained in the Elijah and                  14
 15              Mary Mon -- Elijah and Mary Stiny                   15
 16              Trust, which contains subtrusts                     16
111              known as the Exemption, Marital and                 17
18               Survivor's Trusts."                                 18
19              Q. Now, did you receive a correspondence             19
20        from Mr. Lyon that said that Eric Nelson is a successor    20
21        trnstee?                                                   21
22              A. Oh, did I receive correspondence from             22
23        Jim Lyons?                                                 23
~,              Q. Yes.                                              24
111   a- - -A:.      ~hat he was..successor trustee?                 25


                                                          Page 71                                                         Page 73

                Q.    y s.                                            1              LOS ANGELES, CALIFORNIA
               A. I do not recall, but I could have                   2             OCTOBER 18, 2018; 1:27 P.M.
          because, you know, I received a lot of these different      3
          notices --·- - - - -                                        4             THE VIDEOGRAPHER: We are back on the
  5             Q. Could you look in your records and find            5   record. The time is 1:27 p.m. And this marks the
  6       for me where -- correspondence from Mr. Lyons? Can you      6   beginning of media 2 in the deposition of Paul Tennen.
  7        produce that for me after this deposition?                 7
  8             A. If I have it, I'm glad to provide it.              0                  EXAMINATION
  9                  MR. DARVISH: Okay. Can we get an                 9   BY MR. DARVISH:
10        agreement on that, Counsel?                                10         Q. So we're back on the record after
11                   MR. MILLER: It is correspondence from           11   lunch. We're going to start back where we left off,
12        Jim Lyons?                                                 12   which was Exhibit 9.
13                   MR. DARVISH: Correct.                                      A. Oh, here you go.
14                   MR. MILLER: Designating Eric Nelson as                     Q. Perfect.
15        successor trustee of the --                                                So you earlier testified tHat Y,ou
16                   MR. DARVISH: Exemption, Marital and                  received a letter from Mr. Nelson.
17        Survivor's Trusts.                                                   A.   Yes.
18                   MR. MILLER: He will.                            18        Q.     I seemed to have -- my copy has
19                   MR. DARVISH: Perfect. Thank you.                19   disappeared. I'll take a look at that really quick.
20                   Let's go ahead and take a quick break.          20               So you received a copy from Mr. Nelson
21        Go off the record.                                         21   on or around February 9, 2016; correct?
22                   THE VIDEOGRAPHER: This marks the end            22          A. Uh-huh. Yes.
23        of media number one in the deposition of Paul Tennen.      23          Q. And in that letter, my understanding
24        The time is 12:40 p.m. We're off the record.               24   is -- and correct me if I'm wrong, Mr. -- he had --
25        Ill                                                        25   basically, you had received a correspondence from


                                                          L.A. Reporters                                         (18) Pages 70 - 73
                                             (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                                   PAULTENNEN
RENA WOOD                                                                                                             October 18, 2018
                                                             Page 74                                                           Page 76

     1    Mr. Lyons that he is a successor tmstee of Exemption,         1  of time --
     2    Marital, and Survivor's Trusts?                               2        Q. Yes .
     3               MR. LYONS: Object to form. That                    3        A. -- and then I believe it also may
     4    insinuates that I'm the trustee.                              4 have .. I cannot recall when we stopped sending those to
     5               THE WITNESS: Yeah, that Mr. Nelson                 5 Ms. Stiny, but prior-· I mean, from 2013, at least for
     6    was.                                                          6 a year or two years beyond that, we had been sending
    1    BY MR. DARVISH:                                                1 those statements.
     8          Q. That Mr. Nelson was . Let me rephrase                8        Q . Okay.
         the question. Thank you.                                       9        A. I cannot recall what date we stopped
                     You received a etter rom -- you ha                   sending those, and we were just sending Rena, but I
         received a correspondence from Mr. Lyons that Mr. Nelson         believe it was -- certainly prior to this date we were.
         was now the successor trustee of the Exemption, Marital                 Q. Do you have records as to when --
         and Survivor's Trusts?                                                  A. I have the final date. I just don't
               A. That is correct.                                        know it offhand of when I stopped sending reports to
15             Q. At this point, had you made any                         Mrs. Stiny but prior to that.
16       distribution to anyone?                                       16        Q. Why would you stop sending reports to
17                   MR. MILLER: Objection. Vague as to                17 Ms. Stiny?
18       time.                                                         18       A. I don't recall what the reason was;
19       BY MR. DARVISH:                                               19 however, there was•· at some point we had stopped, and
               Q. :As of Fe ruary 16, 2016, after t-hi                 20 I think it was around the -- August 15, same time we
         February 6 of 2016, had you made any distributions --         21 stopped sending the distributions because we basically
               A. No.                                                  22 stopped sending everything except for the hard copy
23             Q. -- as a result of this co1Tespondence?               23 report to Rena around that time. I cannot recall
               A. No.                                                  24   exactly the dates.
                                                                       25           .    0kay

                                                            Page 75                                                            Page 77

         doc ments except tfiis correspontlence showing you thatlie     1         A. But from 2000 -- from the day we took
    2     is successor trustee of the Exemption, Marital and            2   over through at least a year and change, we were sending
    3     Survivor's Trusts?                                            3   the monthly reports.
                 A. I do not recall beyond this document.                         Q. Okay. At some point did you start
    '
    5            Q. This document (indicated)?
                                                                        4
                                                                        5   sending monthly reports again?
    6            A. Yeah.                                               6         A. To -- since that time, no.
    7            Q. Okay. In the correspondence, it                     7         Q. Okay. Did you send Mr. Nelson the
    8    requests that you provide -- and if you could follow                      tr.
 9       along with me here.                                            9         A.     No. No.
10                    In 2014, I do not have statements for            10       Q. Okay. When was the next time you sent
11       Febrnary, April, August, and October through December.        11   monthly reports out?
12       I presumed that he's asking for monthly statements for        12         A. We have consistently sent Rena a
1        both buildings .                                              13   monthly report to this day.
14               A. Correct.                                           14         Q. Okay.
15               Q. Did you send monthly statements to                 15         A. If I recall, the reason we stopped
16           s. Stiny at the address that was provided to her in       16   because she got removed to a -- Ms. Stiny was removed to
17       Arkansas?                                                     11   a facility. It was a hospital or something, and
18               A. At this time or in general?                        18   therefore, she wasn't in that address anymore, and then
19               Q. Prior to this time, you had been                   19   we were told not to do that anymore, I believe, by Rena;
20       sending --                                                    20   but I o"'1iiit recall specificall)'. w y tliat was dottt:.
21               A. That's correct.                                    21         Q. But you did send -- just to clarify the
22               Q. -- monthly statements on a regularly               22   record, you did send monthly statements after
23       and monthly basis, all the information that Mr. Nelson        23   February 97
24       is requesting in this correspondence.                         24         A. To Rena.
                 A. Prior to -- yes, during the beginning              25         Q. But you also sent them to other people


                                                           L.A. Reporters                                            (19) Pages 74 - 77
                                              (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                                  PAULTENNEN
RENA WOOD                                                                                                            October 18, 2018
                                                         Page 78                                                               Page 80

  1   as well ; correct?                                            1 request.
  2       A. Well, per the -- this Exhibit A, for                            Q. So you were only asked one time by
  3   example --                                                    3 Mr. Baker from Centennial Bank to provide you the cash
  4         Q.   Correct.                                           4 flow statements, and that was the only time you provided
  5         A.   -- yes, if that's what you're asking.              5 it, and you had not been requested for any statements
  6         Q.   That's what I'm asking .                           6 since then?
 1        A.     Yes.                                               1        A. I don't recall any other requests. I
 8        Q.     Exactly. That's what I wanted to                   a only recall this particular request.
  9 clarify.                                                        9        Q. And if they had requested it, would you
10        A. So only per these type -- these                       10 have provided it to them?
11 instructions --                                                 11        A. Subject to approval, yes.
12            MR. MILLER: Again, you're talking over               12        Q. Did you receive an e-mail from anyone
13 each other.                                                     13 telling you that you should cooperate with Mr. Baker?
14            THE WITNESS: I'm sorry.                              14        A. Yes. Mr. Coleman --
15            MR. MILLER: That's okay.                             15        Q. Okay.
16            THE WITNESS: Yes. If that's what you                 16        A. -- directed me on behalf of Rena Wood
17 mean by, yes, these were sent, for example.                     11 to -- I'm sorry, Mr. Taylor -- to send this --
18 BY MR. DARVISH:                                                 18        Q. Okay.
19        Q. All right.                                            19        A. -- this e-mail, which is Exhibit 8.
20        A. However, what I was referring to was                  20        Q. All right. And at that point in time,
21 our normal monthly sending out a report. We sent one, I         21 Mr. Baker never followed up with you and asked you for
22 believe, via hard copy and also via e-mail.                     22 additional documents --
23        Q . Uh-huh.                                              23        A. Not that I recall, no.
H         A. And that goes to Rena.                                          Q. All right. Do you ever have -- ' do you
25        Q. Okay. Did you continue sending monthly                          ~;..;;;;;;-
                                                                                      iV=ing conversation with Mr     elsoo?

                                                                                                                               Page 81

 1 statements?                                                                A. I -- I do not recaJI if I specifically
 2       A. No, not in this situation. Only this                        spoke to Eric Nelson; however, I did receive this
 3 time.                                                                correspondence, Exhibit 9, and, perhaps, another
 4       Q. Okay.                                                       correspondence via e-mail or letter. I cannot recall
 5            MR. LYONS: Object, form. You said,                        specifically, but that's been my limited scope with
 6 "Did you continue to send monthly statements?" To whom?   6          Eric Nelson.
 1 BY MR. DARVISH:                                           7                Q. What did you do with the other
 a       Q. Good question.                                   8          correspondence, if you -- if you recall, what did you do
                       ~ - - .::-::-::-~
 ,            With regiro to Exhibit 8, after you            9          with the other correspondence that you received from
10 sent the cash flow -- the monthly cash flow statement to 10          Mr. Nelson?
 1 Mr. Baker, did you send the cash flow at any other point 11                A. All requests given to me were forwarded
12 in time after -- after this time?                        12          to Rena Wood's representation at that time. During this
13       A. I do not believe so. I do not. I                13          period, it was Coleman Taylor. Prior to that, I believe
14    don't believe so, no.                                        14   it was somebody else.
15          Q. You don't believe so, or you don't                  15             However, most of the correspondence
16    recall?                                                      16   that I have through this period is through Coleman
17          A. I do not recall sending it anymore.                 17   Taylor, and all requests were submitted to Rena Wood's
18          Q. So who's currently getting the monthly              18   representation prior to anything being done about it.
19   cash flow statements?                                         19         Q. But you do not recall having a
20         A. Rena Wood.                                                conversation with Mr. Nelson at all?
21         Q. Anyone else?                                          1         A. I cannot recall offhand, specifically,
l2         A. Noone.                                               22   if there was a phone call. I just cannot speak to
           Q. Has anyone requested additional monthly              23   specifics to that. I cannot.
    cash flow statements from you?                                            Q. In the correspondence, it says:
  ,- - -A..-.--i,,.·,ot since Uiis ·nteraction or this                            "Thel'elnay be some

                                                      L.A. Reporters                                                (20) Pages 78 - 81
                                         (800) 675-9700    www.LAReporters.com
CENTENNIAL BANK vs.                                                                                            PAULTENNEN
RENA WOOD                                                                                                      October 18, 2018
                                                       Page 82                                                         Page 84

  1           considerable weight involving                       1              THE VIDEOGRAPHER: The time is
  2           shipping these copies. I would                      2    1:56 p.m. We're on the record.
  3           very much like to meet in any                       3
  ,           event. So, perhaps, we could                                      EXAMINATION
  5           arrange to meet at your office in                        BY MR. LYONS:
  6           the near future."                                           Q. Mr. Tennen, I'm Jim Lyons, and
  7               Did he ever come by your office?                7  represent Centennial Bank in regard to this litigation.
  a         A. He did not that I remember, no.                    a I have handed you a set of binders, Volume I being
  9         Q. Did you receive any communication from             9  Linder & Associates' financial statements from 2013
10    anyone about Mr. Nelson's role with regard to the trust    10 through 2015.
11    outside of this correspondence?                            11!            Did you produce, beginning in April of
12          A. I don't -- I don't recall receiving any           12 2013 all the way through 2015 financial statements for
13    information.                                               13 the Sixth Street Apartments?
14          Q. And this is a true -- Exhibit 9 is a                             MR. DARVISH: I'm going to place an
15    trne and correct document of the document that you             objection on record as to form and to relevance to the
16    received from Mr. Nelson?                                      documents that are being authenticated .
11
l_                            ---
            A. I believe so, yes.
      _ _Q. I am going to show yeu what is now                   18
                                                                      ....AwMI.Dl.MYO   S=--------~
                                                                              Q. Did you produce financial statements in l>bi
19    being premarked as Exhibit No. 10.                         19    regard to the Sixth Street Apartments for -- that are -i)~.
20           (Whereupon, Defendants' Exhibit No.                 20    owned by the Stiny Trust? And we're just going to call
21           10 was marked for identification by                 21    it the Stiny Trust rather than get into the subtrust for
22           the reporter and is attached hereto.)               22    now.
23    BY MR. DARVISH:                                                         A. Yes, I did.
24          Q. Can you read that for me, please.                              Q. And are these documents prepared in the
25          A. This is the -- oh, read it to myself?                   normal and ordinary course of business, sir?

                                                      Page 83                                                          Page 85

 1          Q. Read it to yourself, please.                       1         A.
                                                                           Yes, they are.
 2        (Document reviewed by the witness.)                    2          Q.
                                                                           And are these produced at or near the
  3   BY MR. DARVISH:                                        3 time that the information is gathered?
           Q. Have y_ou tiaa an oppoJtunity to revie         ,       A. Yes.                                              Ob ·
    Exhibit No. 10?                                          5       Q. And are the records kept in the course       J'
           A. Yes.                                           6 of regAular cyonduhcted activity of business?      Oe-f:
  7        Q. Do you know what it is?                        1         .     es, t ey are.
  s        A. Yes, this is a declaration in support          s       Q. Is the making of these records a
  9 of Respondent Rena Wood's opposition to Petitioner 9 regular practice or your activities as the real estate
10 Centennial Bank.                                         10 manager for the property?
11         Q. Whose declaration?                            11       A. Yes, they are.
12        A. Mine.                                          12       Q. Are you the custodian of these records
13        Q. You've had an opportunity to read every        13 or another qualified witness with the authority to
14 single one.                                              14 review and testify as to the authenticity of these
15              Is this a trne and correct copy of the      15 documents, sir?
16 document that is -- that you signed?                     16       A. I am and my staff. We prepare the
11        A. Yes.                                           17 documents, and I am aware of them, and I keep them.
18        Q. Is every single item -- every single           18       Q. All right. And you do that for both
19 declaration that you have made in this document true and 19 sets of apartments. One of them is known as the Sixth
2 o accurate?                                               20 Street Apartments; is that correct?
:u        ii... Yes, I believe it to be.                    21       A. That is correct.
22              MR. DARVISH: Let's go off the record.       22       Q. And the other one is known as the Olive
23              THE VIDEOGRAPHER: The time is               23 Street Apartments ; is that c01Tect?
24  1:42 p.m. We're off the record.                         24       A. That's correct, sir.
25           (Recess taken.)                                25       Q. And you produced those from April of


                                                      L.A. Reporters                                         (21) Pages 82 - 85
                                         (800) 675-9700    www.LAReporters.com
        CENTENNIAL BANK vs.                                                                                                 PAULTENNEN
        RENA WOOD                                                                                                           October 18, 2018


          1   20 t 3 up until the most recent statement every month fro1 1     1            MR. DARVISH: Objection as to form.
          2   2013 to -- we're in October. So through September of             2 BY MR. LYONS:
          3   2018; is that correct?                                           3       Q. Do you recognize that document, sir?
          4          A. That's correct.                                        ,            M . DA VISH: m objection.
          5               MR. DARVISH: Objection as to form .                  5            THE WITNESS: This is a copy of a check
          6               THE WITNESS: That is correct.                        6 that we generated.                              t) fiJ'
         7    BY MR. LYONS:                                                    7 BY MR. LYONS:                                           '
         a           Q. Okay. And you did review all of these,                 a       Q. And is that document a check -- who is        Dc_f
         9    and these appear to be true and correct copies of the            9 that signed by, sir?
              financial statements that your office produced in the           10       A. It's probably myself, or at the time,
              normal and ordinary course of business; is that correct?        11    there was another accounting person there that generated
                     A. That is correct.                                      12    the checks, but that looks -- it looks like mine, my
                          THE VIDEOGRAPHER: You may have                      13    signature.
        14 unhooked.                                                          14           Q. All right. And that's Check No. 59216,
        15                MR. LYONS: I'm son-y.                                15   sir; is that correct?
        16 BY MR. LYONS:                                                       16          A. That's correct.
           , - - - -"'E-· Has tlie Darvish inn ever represented              · 17          Q. And that's written on rental trust
        18 you or your firm in any manner of any kind, sir?                   1a    account of Linder & Associates ; correct?
                     A. Not that I'm familiar with.                           19           A. Correct.
                     Q. Has Mr. Elan Darvish ever represented                 20           Q. And payable to apartment -- Vertigo
              you or your firm in any manner of any kind?                     21    Apartments?
                          Not tliit I'              , ne.                     22           A. That's correct.
D\j.    23           Q. Who is the client, as far as you're                   23           Q. Do you know whether 1132 Vista Ridge is
        24 concerned, in regard to the Stiny Trust?                                 Rena Wood's address at that time, sir?
i)ef,   25           A. MY. client is Rena Wood Powell or Rena                             A. I believe so.

                                                                  Page 87                                                            Page 89


~-,      1    Powell Wood.                                                   Q. Why was that check made out to Park
                                                                               1
         2               MR. MILLER: Objection. Vague, the             Verdugo Apartments, sir?
                                                                               2
~et      3    question.                                              3       A. That was the account that we were
         4    BY MR. L YO_NS:                                        , instructed to cut distribution checks to -- or the
         5          Q. Tell the jury when you were contacted         5 account name, I should say.
              about the apartments, please.                                  Q. Who instructed you that?
,f.J     6
         7          A. In -- when I was contacted?
                                                                     6
                                                                     7       A. Rena Wood.
1ef      8          Q. Yes, sir.                                     a       Q. And who told you to send that check to
         9          A. In 2013 we were contacted by Rena             9 that addres s?
        10 Powell Wood to manage her -- the buildings that she had 10        A. Rena Wood.
           under -- under her management at the time, I guess, or I 11       Q. All right. If you would look at the
           control over.                                            12 check number which is marked Stiny BOA 430, sir.
                      MR. YONS: If you would mark that as           13            Tell us whether you recognize that,
        14 Plaintiffs Exhibit No. 1, please.                        14 sir.
        15        (Whereupon, Plaintiffs Exhibit No.                15       A. I do.
        16        l was marked for identification by                16       Q. And if you would, please explain to us
        17        the reporter and is attached hereto .)               what this is.
           B MR.---LYONS:                                                         MR. DARTISH: Instead of having me
                Q. You've been handed a document that is               object as to each one of the checks that you intend to
        20 marked as Plaintiffs Exhibit Number l .                     ask him about, would you stipulate to a running
)b.)·   21            Is that correct, sir?                            objection --
        22      A. Yes, that is correct.                                          MR. LYONS: Sure.
J~      23      Q. If you would look on page -- it's Stiny                        MR. DARVISH: -- with regard to this
        24 BOA page 419, sir. If you would, tell me what that is.      form ?
        25      A. A check copy --                                                MR. L:YONS: Sure.


                                                                 L.A. Reporters                                            (22) Pages 86 • 89
                                                    (800) 675-9700    www.LAReporters.com
       CENTENNIAL BANK vs.                                                                                                PAULTENNEN
       RENA WOOD                                                                                                          October 18, 2018
                                                                  Page 90                                                         Page 92

                           M . DA VISH: And its relevance.                    1   page Stiny BOA 572, please, sir.
            2              MR. L YO S: Sure. That's fine.                     2        A. Okay.
            3    BY MR. L VONS:                                               3        Q. What is that, sir?
            4      Q.      Go ahead, sir.                                              A. That is a check that was produced by
            5i-----A.      :What was your question? I:.m sorry.                   us.
            0      Q.      Who told you to generate this check?                             MR. DARVISH: So we have the same
            7         A.   Well, this was -- this was a check we
            8   would normally cut; however, it looks like there was an
        9       address change at some point.
       10            Q. And who told you to change the address?
)tj,   11            A. That would have been Rena Wood.                                                                            obj _
                     Q. Did you continue to send checks to
~f,
       12
       13       Ms. Rena Wood as shown on Stiny BOA 452, Stiny BOA
                                                                            12
                                                                            13          Q. And this one is to care of Rena Wood
                                                                                                                                      Def,
       14       450 -- 485, Stiny BOA 523, Stiny BOA 547, Stiny BOA 558?    14    2875 Sulphur College Road in Hartsville, Tennessee; is
       15       Did you continue to generate those checks each month to     15    that correct?
       16       Rena Wood at her request from the rental trust account      16          A. That's correct.
       17       of Linder & Associates?                                     17          Q. Why was the address changed~
       18              A. That is correct.                                  18               MR. DARVISH: Objection. Calls for
       19             Q. And where did that money come from,                19    speculation.
       20       sir?                                                        20               THE WITNESS: We were given direction
       21             A. From distributions from the property's             21    to change the address to the new mailing address .    1. ,
                operational account.                                        r22   BY MR. LYONS:                                      OoJ ,
                      Q. And when you say "the property," you --            23          Q. Who gave you that instruction?            Dt>f
                there's actually two properties --                          24          A. Rena Wood.
                      A. That's correct.                                    25          Q. Was it your understanding from Ms. Wood

                                                                 Page 91                                                          Page 93

        1             Q.    Correct?                                         1  that she had moved to Hartsville, Tennessee?
        2                   The Sixth Street Apartments and the                       A. Yes.
        3       Olive Street Apartments; correct?                            3        Q. Did those checks continue at the rate
        4             A. That's correct.                                     4 of approximately $20,000 per month until August 1 of
        5             Q. And these $20,000 per month checks that             5 2015 ?
        6       were sent to Ms . Rena Wood --                               6        A. Yes. Approximately, yeah.
        7             A. Uh-huh.                                             7        Q. If you would look at Stiny BOA 852,
        8             Q. -- made out to Park Verdugo Apartments,             8 which is the last page of that document.

)~jI
        9       those were generated from the income from the Sixth          9        A. Stiny BOA --
                                                                                      Q. BOA.
       10       Street property and from the --
                      A. Olive Street.
                                                                            10
                                                                                      A. -- 852?
                                                                                                                                  ob'
                                                                                                                                 j ,
()ef   11
                      Q. -- Olive Street?
                                                                            11
                                                                                      Q. 852. It's the last page of Plaintiffs
       12                                                                   12                                                    'P~f:
       13             A. That is correct, sir. Operation, yeah.             13 Exhibit 1, sir.
       14             Q. If you would turn to the very next                 14        A. Okay.
       15       page, sir. And that's Stiny BO -- Stiny BOA 559, sir.       15             MR. MILLER: Which one?
       16             A. Oh, 559?                                           16             THE WITNESS: 852.
       17             Q. Yes, sir.                                          17 BY MR. LYONS:
       18             A. Okay.                                              18        Q. 852, the last page.
       19            Q. And that one is also to the Keystone                19             Earlier during Mr. Darvish's
       20       address; is that correct, sir?                              20 questioning of you, you mentioned that you ceased to
       21            A. That's correct.                                     21 issue checks to Park Verdugo Apartments in August of
       22            Q. And you understood that to be Ms. Rena              22 2015 ; is that correct?
       23       Wood's address ; is that right?                             23        A. Yes, the last month of distribution was
       24            A. That's correct.                                     24 in August.
       25            Q. Then if you would look, turn over to                25        Q. Why did you stop sending those checks

                                                                 L.A. Reporters                                         (23) Pages 90 - 93
                                                    (800) 675-9700    www.LAReporters.com
 CENTENNIAL BANK vs.                                                                                                   PAULTENNEN
 RENA WOOD                                                                                                             October 18, 2018
                                                      Page 94                                                                     Page 96

  1   to Ms. Wood, sir?                                         1     they were to the Park Verdugo Apartments.                          I.~
            A. Because it was around that time that we          2     BY MR. LYONS:                                                   t)IJJ 1
      were getting conflicting reports about who was in charge 3              Q. But in December of '13, that was when                  b~
  4   of our relationship, I guess, or management of the        4     you changed to Hartsville in Hartsville, Tennessee; is                  •
  5   property.                                                 5     that correct?
  6         Q. Now, I'll show you what's been marked            6             A. That's correct.
  7   as Defendant's Exhibit No. 1, which is a copy of the      7             Q. And from December '13 until August of
  8   Stiny Trust pertaining to the Olive Avenue Apartments.    8    '15 , all of those checks were mailed to Ms. Rena Wood in
  9              Do you recognize that, sir?                    9    Hartsville, Tennessee; is that correct, sir?
 10         A. I do.                                           10             A. I -- I believe --
 11         Q. And you looked at this document earlier         11                   MR. DARVISH: Objection as to form.
 12   during Mr. Darvish's questioning; is that correct?       12                   THE WITNESS: I believe so. I don't
 13        A.   I did.                                           13 have it in front of me. I'm assuming that's what it was
 14        Q.   Who does it say is the owner of the              14  after the address was changed.
 15 apartment on the first page of that document?                       Y, MR,-L-Y:8NS::--;;;;.,,;.::..=-=..:::---::;;;;;;;;::::;---,
 16       A. Stiny Trust.                                                    Q. Well , you have the -- you can look
 11 -.-.::~. And on Exhibit"'2, that was irnroctuceo             17 on --
 18 during Mr. Darvish's questioning. Ask you to look at         18          A. Oh, yes.
 19 that.                                                        19          Q. -- Plaintiffs Exhibit No. 1.
 20             Do you recognize that, sir?                      20          A. Yes. Then, yes, those are all Sulphur
 21       A. Ido.                                                21 College Road.
 22       Q. And who does that document show is the              22          Q. In Tennessee; correct?
      owner of the apartments?                                   23          A. That's correct.
          A. This one says --                                    24          Q. What happened to cause you to change
"'--d:'==--==MR.       MILLER: I
                 =:..::::                        These           25 that from Park Verdugo Apartments without care of anyone


                                                      Page 95                                                                     Page 97

      documents speak for themselves.                             1    to adding care of Rena Wood on those checks, sir?
      BY MR. LYONS:                                               2          A. Honestly, I cannot speak to that. I
          Q. Go ahead.                                            3    don't know why. It probably was a change in our --
               MR. MILLER: You can answer. Go ahead.              4    maybe our accounting process, or -- I don't have any
               THE WITNESS: Elijah and Mary Stiny                 5    particular reason wh it was chaoged.
                                                                                          ga w a a
                                                                  7    Defendant's Exhibit 1, who signed that document, sir?
  8        Q. And you indicated that the reason for               8          A. Rena Powell Wood.
  9the difference in those was because you checked not the        9          Q. And it shows tfiere is a signature line
10 actual real estate records but some sort of summary of       10     for owners; is that correct?
11 the real estate records, and one had a shortened name;       11           A. That's correct.
12 is that correct, sir?                                        12           Q. Did she represent on that page of the
13       A. Yes. There was -- there's an online                 13     document that she was the trustee?
14 through the title company that is used, I guess,             I 14         A. She rep -- she represented herself as
   commonly used. The naming of the title -- on title for       15     the trustee of the trust.
   the ownership of property was dated as such.                 16           Q. Sir, did she represent on what's been
         Q. So did every check that was issued                  17     introduced as Exhibit 1 on the second page signature
   between December 13 until August of 2015 to Park Verdugo     18     line where it says Rena Powell Wood owner --
19 Apartments, were those sent to Ms. Rena Wood in                           A. Uh-huh.
20 Tennessee?                                                                Q. -- dii:I she indicate on there ttiat slie
21       A. Well, the address --                                       was the trustee?
22             MR. DARVISH: Objection as to form.                                  MR. Dk YISH: Objection --
23             THE WITNESS: -- is changed. The                  23                 MR. MILLER: Objection --
2,  ddress is changed in where we were sending them, but        24             (Speaking simultaneously.)
25 they were cut to the same, as I mentioned earlier; that      25                MR. DARVISH: -- as to form. And the

                                                     L.A. Reporters                                                   (24) Pages 94 - 97
                                        (800) 675-9700    www.LAReporters.com
      ..
            CENTENNIAL BANK vs.                                                                                                PAULTENNEN
            RENA WOOD                                                                                                          October 18, 2018
                                                                   Page 98                                                             Page 100

                                                                                  1               Don't answer the question.
                                                                                  2               MR. LYONS: The communication was
                                                                                  3   between Mary Stiny and Mr. Powell -- I mean -- I'm
                                                                                4     soITy -- Mr. Tennen, and there is no attorney-client
                                                                                5     privilege for that.
                                                                                  6               And if you're instructing him not to
                                                                                7     answer, then we will need to call the Court.
                                                                                8                 MR. MILLER: That question asked if he
                                                                                9     brought the documents to his attorney and consulted with
                                                                              10      his attorney as to the effect of those documents. And
                                                                               11     that is not a -- that is a privileged communication.
                                                      that objection.         12      He's asking -- you're asking about communications
                                                                              13      between himself and his attorney related to something.
                                                                              u                   MR. LYONS: I only asked if he
                       Q. Did you review the entire trust                     15      consulted with an attorney. That is not privileged,
                 agreement to determine whether she was the trustee, sir?     16      sir.
           17          A. I did not review the entire trust                   17                  MR. MILLER: Okay. You can --you can
           18    agreement. I did receive documentation from her that         18      answer that one. It's not the communication itself. I
           19    she had -- she was a co-trustee of the Stiny Trust.          19      agree.
           20          Q. And you believed her to be a co-trnstee             20                  THE WITNESS: l did not.
           21    of the Stiny Trust, of the entire Stiny Trnst?               21      BY MR. LYONS:
           22          A. That is correct.                                    22            Q. Did you do anything other than see the
           23          Q. And she--                                           23      document that Ms. Wood brought to you and take it at
                            MR. DARVISH: Objection as to fo1m.                24      what you believed to be face value, sir?
           25    Ill                                                          25            A. I did.

                                                                  Page 99                                                              Page 101

             1    BY MR. LYONS:                                                 1           Q. What else did you do, sir?
             2          Q. And you said you received documentation              2                 MR. MILLER: Objection. Vague.
             3    from her to that effect; is that correct?                     3                 THE WITNESS: What do you mean what
             4          A. Yes.                                                4      else did I do?
             5          Q. What did you receive, sir?                                 BY MR. L.~Y  ..,..:.
                                                                                                       O~N.:.:.S:,!..:_________._ _,
             6          A. My recollection is that there was a                              Q. I asked you if you did anything else to
             7   document that lay -- that stated that she was co-trustee             determine that Ms. Rena Powell Wood was the trustee of
             8   of the Elijah and Mary Stiny Trust dated 2000 something.             any of the trusts that were the owner of the Sixth
             9   There was a document that indicated that she was.                    Street Apartments or the Olive Avenue Apartments, and
           10           Q. Do you know what that document was,                10      I'm asking what else you did, sir.
           ll    sir?                                                         11            A. I did not do anything else.
           12           A. I believe it was the trust.                        12            Q. Have you ever fully and completely read L~
           13                MR. MILLER: Object. That calls for a            )13      the trust document, sir?                              ~ U.J,
           l4    legal opinion.                                               14            A. I cannot say I have.
           15                MR. DARVISH: And also it calls for               15            Q. Can you tell me whether you ever took        bef
           16    speculation.                                                 16      them to an attorney for review, sir?
           17                MR. MILLER: Belated objection.                   11            A. I did not.
           18    B MR L\l'.ONS::-- - - - -~-!!,,-;..-;-;,---                  18            ~- It's my understan ing tfiat on both of
           19           Q. And you -- did you take that document             . 19     plaintiffs -- I'm soITy -- Defendant's Exhibit 1 and
           i20   to your attorney or to any attorney to review that to        20      Defendant's Exhibit 2 that you received a management fee
Obj              determine if she was, in fact, the trustee of the Elijah     21      of 5 percent of the gross income; is that correct?

~ee              and Macy Stiny Trust or of the Stiny Trust or of the
                 Exemption Trust or of the marital trust or of any trust?
                     - - -MR. ILLER: Objection. t calls or
                                                                              22
                                                                              23
                                                                              24
                                                                                            A. That's correct.
                                                                                            Q. If you would, please tell me,
                                                                                      generally, what your management of the Olive Street
           25    privileged attorney-client communication.                    25      Apartments and the Sixth Street Apartments covered, sir.


                                                                  L.A. Reporters                                             (25) Pages 98 - 101
                                                     (800) 675-9700    www.LAReporters.com
~
     CENTENNIAL BANK vs.                                                                                                         PAULTENNEN
     RENA WOOD                                                                                                                   October 18, 2018
                                                                  Page 102                                                              Page 104

           1            A. That would cover a collection of rents,             1              If there is a stipulation, then,
           2     facilitation of maintenance, facilitation of                  2 obviously -- or the Court creates a further order that
           3    accounting-related functions such as payment of bills,         3any documents, obviously, it would be subject to your --
           4    fielding of calls from tenants, and basic management of       4 your agreeing to provide.
           5     the property.                                                5              THE WITNESS: That is correct.
           6           Q. Anything else that you can think of,                6              MR. MILLER: We will agree based on
          7     sir?                                                          7 that stipulation.
          8            A. There is a variety of functions that we             8              MR. DARVISH: Do you agree with that
          9     do. We, you know, pay the bills. We ensure compliance         9 stipulation?
     10         with insurance inspections and code compliances both         10              MR. LYONS: I -- I do not agree with
                with the city and local governments. We facilitate           11 your interpretation of what the Court said, but we've
                trash pickup. We coordinate parking responsibilities.        12 already discussed that. Both of us are not positive
                We lease the apartments for rent. We market them. We         13 what the Court indicated in its ruling, but I think that
     14         facilitate the unit turnover of rents of the apartments.     14 communication between Rena Wood and Mr. Tenner were --
     15         We handle leaks and roof-related repairs, AC related         15 were items that he was ordered to produce at this
     16         repairs. All of that gets facilitated through the            16 deposition, and so I think I'm entitled to get copies of
                property.                                                    17 those.
                            MR. MILLER: I'm going to object that             18              MR. MILLER: And we'll produce copies
       9        the question was vague and overbroad.                        19 after this is all kind of worked out between you two,
                BY MR. LYONS:                                                20 between the parties.
                       Q. Anything else that you can tell us that            21              MR. LYONS: Certainly understood.
                you do, sir?                                                 22              MR. MILLER: But not until.
                            MR. MILLER: Same objection.                      23             MR. LYONS: Let's go off the record for
                            THE WITNESS: Yeah, nothing else that             24 a second.
                     es to mi_ _.._~_,.- ,~ =                                25             THE VIDEOGRAPHER: The time is

                                                                 Page 103                                                              Page 105

      1           BY MR. LYONS:                                                1   2:27 p.m. We're off the record.
      2                  Q. Do you have on-site managers at both of           2             (Discussion held off record.)
      3           those apartments -- sets of apartments, sir?                3                 THE VIDEOGRAPHER: The time is
                         A. We do.                                            4    2:57 p.m. We're back on the record.
                         Q. Did Mary Stiny tell you to do these               5                 MR. LYONS: Mark that, please. It will
                    hings in writing, or were these things that you would     6    be Plaintiffs Exhibit 2.
      7           get from conversations with her?                            7             (Whereupon, Plaintiffs Exhibit No.
      8                       MR. MILLER: Objection. Vague as to              8             2 was marked for identification by
      9           "these things."                                             9             the reporter and is attached hereto.)
    10                        MR. DARVISH: Objection as to form.             10                 MR. DARVISH: This is the one -- I've
    11            Lacks oundation._ _ _ _ _ _ _ _ _....__                    11    been wondering.
    12                        THE WITNESS: You mean Rena Wood?               12    BY MR. LYONS:
    13            BY MR. LYONS:                                              13           Q. Mr. Tennen, I've handed you what's been
    14                  Q. Yes, Rena Wood.                                   14    marked as Plaintiffs Exhibit No. 2. And this is a
    15                  A. We received direction via e-mail and              !15   letter to you dated February 8, 2016, that was sent via
                  phone call, a variety of directions.                       16    UPS overnight mail.
""•-           ...-     Q.              ptQvide us witfi co ies of all       17                 Do you recognize that letter, sir?
    !18           of the e-mails that you have between your office and       18           A. I do.
    19            Rena Wood's office from April of 2013 to the present,      19           Q. And did you receive this letter with a
    lO            sir?                                                       20    copy of the court order appointing an emergency
    2:11                      MR. DARVISH: Objection subject to the          21    temporary guardian of the estate in 2016?
    22            conversation and stipulation between counsel, and if we    22           A. I'm sorry. Would you repeat that
    :23          cannot come to an agreement to any documents that would     23    question?
    :24           be provided, then we would obviously have to have the      24           Q. Yes, sir.
     5            eourt involved.                                            25                 Did you receive this letter with a copy


                                                                  L.A. Reporters                                          (26) Pages 102 - 105
                                                     (800) 675-9700    www.LAReporters.com
" CENTENNIAL BANK vs.                                                                                                PAULTENNEN
  RENA WOOD                                                                                                          October 18, 2018
                                                           Page 106                                                          Page 108

      1    of the order appointing emergency temporary guardian of      1          Q. All right. Did you receive that
      2    the estate in 2016, sir?                                     2   letter, sir?
      3          A. I believe I did.                                    3          A. Yes, I did.
      4          Q. And as a result of this letter,                     4          Q. What did you do when you received it?
      5    Centennial Bank was appointed as guardian of the estate,     5          A. I forwarded it on to them.
      6    and Centennial Bank was ordered to investigate the           6          Q . When you say "them," tell me who "them"
      7    income and assets, and we asked you for an accounting        7   is?                                                    t'JQJ
      e    for the funds which you were holding in regard to the        e          A. I'm sorry. I believe it was Rena Wood              •
      9    rentals of the above apartments .                            9   and her attorney.                                     i)ef
  10                   Do you see that, sir, in the bottom             10          Q. Did you contact an attorney about it
  11       paragraph on page 1?                                        11   besides her attorney?
  12             A. Yes.                                               12          A. At this time, no, I don't believe I
  13             Q. Did you produce that at that time, sir?            13   did.
  14             A. I do not believe I did, no.                        14          Q. Did you comply with the order that was
  15             Q. Did you talk to Ms. Rena Wood regarding            15   provided here?
  16      that?                                                        16          A. At the time, no, I don't believe I did.
  17             A. I believe I forwarded this, or -- yes,              1   However, yeah, at this time, no, I initially got it.
          I probably copied it and forwarded it on to them, to her     18          Q. And you've already seen the letter from
          and her attorney, I believe.                                 19   Eric Nelson which was dated February 9, which was
                 Q. Do you recall speaking with Ms. Wood               20   introduced as Defendant's Exhibit 9; is that correct,
          regarding that, sir?                                         21   sir?
                 A. I don't recall specifically this                   22          A. That's correct.
          particular document; however, it's possible I did.           23         Q . And did you do anything different in
          There were many of these coming my way; so --                24   regard to Exhibit 9, sir?
                 Q. Besides forwarding it. what else did               2s                MR. DARVISH: Objection as to form.

                                                          Page 107                                                           Page 109

     1     you do in regard to determining whether you needed to                      THE WITNESS: I do not believe -- 1
     2     comply with this order, sir?                                 2  mean, what I did was I forwarded all these
     3           A. I forwarded it to Rena and, I believe,              3  correspondence for it.
  4       her attorney and did what was told for me to do, I            4  BY MR. LYONS:
  5       believe. It was to -- that they were going to                 5        Q. Did you supply Mr. Nelson any
  6       communicate with you guys about it and they were to give      6  documents, sir?
  7       me direction. I cannot recall specifically                             A. I do not recall doing that, no.
  8       timeline-wise, but that would have been what the order                 Q. Did you simpl)' listen to whatever Rena
  9       was.                                                             Wood and her attorney told you to do?
 10              Q. And they did not direct you to provide                            MR. MILLER: 0bjection. Argumentative.
 11       the information that was sought in the letter of            ,~ ~;::::==~ ~R.~_.a,~~~!:;!ISH: Objectio~as to form .      tJ     bJ
 12       February 8, 2016, marked as Plaintiffs Exhibit 2?                           THE WITNESS: That would have been the
 13              A. At this time, no. No, I don't believe                  case. Yeah, I would have taken their direction.           M-
 u        that's the case.                                                 BY MR. ~¥0NS:
 1s              Q. I don't see a copy of it; so we'll go                       Q. And then we had a letter -- 'm
 16       ahead and mark this as Plaintiffs Exhibit 3.                 16 sorry -- an e-mail dated February 16.
 11               (Whereupon, Plaintiffs Exhibit No.                   17       A. February 1.                                       b·
 1s               3 was marked for identification by                   18       Q. Yeah, I'm sorry. February 18. And in O 'J
 19               the reporter and is attached hereto.)                19 Defendant's Exhibit 7, that was your response to
 20                    THE WITNESS: Actually, before you do            20 Mr. Baker's letter, wasn't it, sir?                     PE€.
 21       that -- this is it.                                          21       A. That is correct.
 22       BY MR. LYONS:                                                22       Q . Did you have any other authority, other
 23              Q. Okay. Great. Looking at Defendant's                23 than what Ms. Wood and her attorney told you, in regard
 24       Exhibit 6 and ask whether you recognize that, sir?           24 to the court order. sir?
                                                                                                t-..."="- =
 25              A. Yes,sir,Ido.                                       25            MR. M~ ER: 0bjection. Vague.

 \ in-~ -Suipi@                                            L.A. Reporters                                         (27) Pages 106 - 109
                                              (800) 675-9700    www.LAReporters.com
 -   ,,
t!        CENTENNIAL BANK vs.                                                                                          PAULTENNEN
          RENA WOOD                                                                                                    October 18, 2018
                                                                Page 110                                                       Page 112

               1               MR. DARVISH: Objection. Lacks                1             THE WITNESS: Yes.
               2   foundation. Objection as to form.                        2 BY MR. LYONS:
               3               THE WITNESS: Could you repeat the            3       Q. Are there differences between your
               4   question.                                                4 obligations for the Olive Street Apartments and the
               5   BY MR. LYONS:                                            5 Sixth Street Apartments?
               6         Q. Sure.                                           6             MR. DARVISH: Objection as to form .
           7             A. I'm sorry.                                      7             THE WITNESS: Not specifically.
               8         Q. Sure. In this letter you say:                   a There's -- there are nuances to both buildings that are
           9                   "I have been explicitly                      9 different from one another, but as far as our management
          10              instructed that all con-espondence               10 responsibilities are concerned, it would be both.
          11              and requests must be sent through                11 BY MR. LYONS:
          12              and granted by Rena Wood and her                 12       Q. It would be the same?
          13              Attorney Coleman Taylor who I've                 13       A. It would be the same for both.
          14              cc'd on this e-mail."                            14       Q. Same for both. Thank you.
          15            A. Correct.                                        15             Is the percentage --
          16            Q. (Reading):                                      16        (Cellphone inte1rnption and a telephonic
          17                  "Coleman's contact number is                 17        hearing was held from 3:07 p.m. to 3:34 p.m.)
          18              479.527.0006. Unfortunately, I do                18        (Deposition proceedings resumed.)
          19              not have any authority to release                19             MR. DARVISH: First time appearing in
          20              documents without permission."                   20 federal court in Arkansas.
          21                  Is that con-ect?                             21             MR. MILLER: That's kind of cool.
          22            A. Yes.                                            22             MR. DARVISH: It's -- I'm telling you,
          23            Q. (Reading):                                      23 you got to move there. It's so much easier to practice
          24                  "Please submit the reguest                   24 law than it is here.
          25              for documents to Coleman, and with               25             MR. MILLER: You can't imagine. You

                                                               Page 111                                                       Page 113

           1         writtenyermission, I am happy to                       1   get in your car, and you get to where you're going at
           2         help you."                                             2   the speed limit the whole way. It used to be with
           3              Is that con-ect?                                  3   everything around here.
           4        A. Yes.                                                 4               MR. LYONS: It is life.
           5        Q. Was that your response?                              5               Y'all got a problem, call me. I'll
           6        A. That was my response.                                6   handle it on the phone.
           7        Q. And did you consult with an attorney,                1               MR. MILLER: Yeah, I had a search
           a sir, other than Mr. Coleman Taylor?                            8   wan-ant thing. He's right.
           9        A. No.                                                  9               THE WITNESS: You don't get that same
          10        Q. Did you have your own attorney look at              10   attention in L.A. , huh, from L.A. judges?
          11 that document, sir?                                           11               MR. DARVISH: Not even close.
          12                R. MIIiLER: Objection. I -- I would            12   Ex-parte. Get out of here.
          13 object that's privileged communication.                       13               MR. MILLER: I've had judges invite
          u              MR. DARVISH: Objection by this --                 14   that for discovery disputes and thing like that, but
          15             MR. LYONS: I just asked whether he                15   usually it isn't like that. It isn't like that.
          16 looked at it.                                                 16               MR. LYONS: This is still on the
          11             MR. MILLER: That's privileged as well.            17   record, guys .
          10             MR. DARVISH: Yeah, that's privileged.             10               MR. MILLER: Oh, yes.
          19       B¥     . l:.¥0NS:,- - - ~                               19               MR. LYONS: Why don't we go off record
          20             Q. Did you meet with an attorney regarding        20   and take a five-minute break. Come back and get this
          21       your response set forth in Exhibit 7, sir?              21   done.
          22             A. No.                                            22               THE VIDEOGRAPHER: This marks the end
          23            Q. Now, your obligation for both sets of           23   of media 2 in the deposition of Paul Tennen. It is
          24       apa1tments essentially arc the same, sir?               24   3:36 p.m.
          25                 MR. MILI:;E : Objection. Vague.               25               We're off the record.


                                                                 L.A. Reporters                                     (28) Pages 110 - 113
                                                    (800) 675-9700    www.LAReporters.com
  f
      .. •.
         CENTENNIAL BANK vs.                                                                                           PAULTENNEN
...      RENA WOOD                                                                                                     October 18, 2018
                                                               Page 114                                                         Page 116

             1          (Recess taken.)                                              Q. If an issue arises regarding the
             2              THE VIDEOGRAPHER: We are back on the               payment of an expense or reimbursement in regard to
             3   record. The time is 3:50 p.m.                                 either the Sixth Street or the Olive Street Apartments,
             4              This marks the beginning of media three            who makes the decision on that if you're not sure what
             5   in the deposition of Paul Tennen.                             to do?
             6                                                             6              MR. MILLER: Objection. Improper
             7              EXAMINATION (RESUMED)                          7   hypothetical. Vague.
             8   BY MR. LYONS:                                             8              You can answer if you understand the
             9         Q. So the apartments on Sixth Street and            9   question.
         10      the apartments on Olive Street have approximately the    10              THE WITNESS: Repeat again the
         11      same number of apartments, sir?                               question.
         12            A. Yes, they do.                                        BY MR. LYONS:- - - - ~ =
         13            Q. Is the total rent approximately the              3        Q. Sure. If an issue arises regarding a
         14      same?                                                     4   payment of an expense or a reimbursement and you're not
         15            A. Give or take approximately, yes.                15   sure what to do --                                .(J b,J
         16            Q. They are within a few blocks of each            16         A.   I contact Rena Wood.                        ' '
         17      other. Is that correct, sir?                             17         Q. -- does Rena Wood make the final             ~
         18            A. That's correct.                                 18   decision on those as far as you know, sir?
         19            Q. The use -- did you see the appraisal            19         A.   She would, in my jurisdiction, yes.
         20      when these were refinanced, sir?                         ao Sometimes I don't get the correspondence. So I have to
         21            A. I don't think so, no.                           31   make the judgment call on my own.
         22            Q. Who is Jason Baker?                               ,- - -Q.      ow, you mentionecl T.itle ro 24-7. If
        23             A. "Jason Baker"?                                  23   you would, explain to me what that is, sir.
        24             Q. Yes, sir.                                       24         A. It's an online title company resource
        25             A. If my memory serves me, he's related to         25   for Fidelity National Title, which is a title firm.

                                                              Page 115                                                         Page 117

            Rena Wood.
             1                                                       1         They have an online portal to access title records and
             2    Q. Do you know how he is related to Rena           2         information. They give a property profile cover sheet
          3 Wood, sir?                                               3         which gives the highlights of the building.
         4        A. I do not know for sure how, but I know          4                     And then sometimes there are documents
         5  they have some relationship.                             5         attached to those Web pages where you can access other
         6        Q. Who is Carissa Oldenberg, sir?                  6         documents such as loan documents and other public
         7        A. Carissa Oldenberg is the daughter of            7         records.
         8  Rena Wood.                                               8                Q. You look there to determine the name of
         9        Q. And both of them get free rent at one           9         the owner to put on the Defendants Exhibits 1 and 2; is
        10  of the sets of apartments. Is that correct, sir?        10         that co1Tect, sir?
        11        A. Jason Baker, I believe, gets a rent --         11                A. That's correct.
        12 free rent; however, Carissa Oldenberg gets rental        12                Q. But you didn't search any other
        13 compensation for her -- as a resident manager of the 13             documents to determine if title was in the name of a
        14 building. So it is -- yeah.                              14         particular trust of the -- or a portion of the sub --
        15        Q. She also gets free phone -- Carissa            15         Stiny Trust or subtrust of the Stiny Trust; is that
        16 Oldenberg also gets a free phone?                        16         correct?
        17        A. She gets reimbursed for office supplies        17                     MR. MILLER: Objection as to form .
        18 such as office reimbursement for cell phone and, I       18                     THE WITNESS : There -- there are
        19 believe, Internet usage and other work-related per labor 19         documents that are attached as an attachment link that
        20 law.                                                     20         would red flag certain title records and loan records.
        21        Q. Who is John Moore, sir?                        21                     To my best knowledge, I cannot recall
        22        A. I believe John Moore is Rena's father.         22         if I dug further beyond what it says, which is owner's
        23        Q. And he gets reduced rent also; is that         23         name; and then it said, I believe, Stiny Trust; and then
        24 correct, sir?                                            24         there's a semicolon and then like the full name of it.
        25        A. That's correct.                                25                     And so I believe that the difference in


                                                                L.A. Reporters                                      (29) Pages 114 - 117
                                                   (800) 675-9700    www.LAReporters.com
         ,,        '
   1·         CENTENNIAL BANK vs.                                                                                               PAULTENNEN
,... ·        RENA WOOD                                                                                                         October 18, 2018
                                                                       Page 118                                                        Page 120

                   the naming of the ownership was simply just an error I
                   1                                                                1   some familiarity or involvement in some capacity.
                   made where it said Stiny Trust, and then on the other --
                   2                                                                2             MR. MILLER: I would object that that
                 3 as I produced the other one, I noticed if you pull up            3   question calls for speculation. Belated objection.
                4  the other address, it says the full name Elijah and Mary         4  BY MR. LYONS:
                5  Stiny Trust; whereas, the Olive cover letter says Stiny                    Q.
                6  Trust.                                                              questioning whether Ms. Wood signed any checks. And you
                7               So that's the reason for the                           said y:ou didn:t . elieve he did.
                8  differential in the ownership maybe.                                             What type of checks would she have
                9               And if I may, sometimes there are title                signed if there were an ?
               10 differences, you know. So subtleties. So that's why I           !~!:====::;----:M . lhHR: Objecti n. Improper
               11 went with what was on the profile naming as opposed to           11 hypothetical.
               12  maybe digging further at the time.                              12               MR. DARVISH: Objection as to form .
               - ~-~--Q. You menti               that ~mu had certai               13               MR. MILLER: h calls fot spec          an.
                   walkthroughs with Rena Wood after you took over the            'u                THE WITNESS: With regards to our
                   apartments. I realize you had one at the beginning, but         1s operation, she didn't sign any checks. If she chose to
               16 I'm talking about after when you took over.                      16 buy things or do things on her own, that was her
               17         A. That's correct.                                       17 prerogative.                                            Db J,.
              18          Q. Is that correct?                                      18               With regards to the management of the
              19          A. Yes.                                                  19 buildings, the accounts are labeled in our name as in i),ef
              20          Q. When you walked through with Rena Wood                20  trust -- trust accounts for the reason that we are
                   after the first time, these later walkthroughs, did you         21 responsible for the monies that go in and out, and we
              l2 keep any records of those walkthroughs, sir?                      22 are -- have an accounting for all of that. So in that
              ia3        A. I don't recall if I wrote any notes                    23  sense, she would have had jurisdiction to write checks
                   down or if we made any record of it. I can't recall                 in that sense.
                   ngbt ow.                                                              Y MR. YONS:

                                                                       Page 119                                                        Page 121

                          Q. If: you have...any recoros, wJII  ro                  ~1       Q. Let me show you what was marked as
                   produce those, sir?                                              2Exhibit 5 during your direct examination letter from
                3         A. Absolutely.                                           3 Mark Johnson regarding him representing Helen Robins .
                i&        Q. And this would -- I realize you don't                 4             Did you respond to Mark Johnson, sir?
                s remember, but what was the point of having this                  s        A. I don't believe I did. I don't believe
                6 walkthrough or these walkthroughs?                               6 I did.
                7         A. Generally, she was in town. While she                 7        Q. Mr. Darvish asked you about sending the
                8 was in town, we would do them, like I said, maybe once           a monthly statements out, and you said you thought you
                9  or twice or three times; but during the time she was            9 were sending them to Ms. Wood only at this time. But in
              10 here, we did a couple of walks to get familiar with the          10 fact, you were sending a copy to us; is that cotTect?
              11 buildings.                                                       11             MR. MILLER: Objection. Vague as to
              11a             Once she relocated or moved or whatever             12 time.
              13 it was, she said she would come into town, and she would         13             THE WITNESS: I confirmed, that since
              1' walk the buildings, and so we would just check them out,         14 the court order, that I had been sending them to all
              1    you know, as we do with a lot of the owners in a lot of        15 parties that I've been asked to send them to.
              16 these buildings. We walk with them. We notice things.            16             MR. DARVISH: Objection as to form .
              17 They'll give me some direction: paint the top, fix the           17             Which court order?
                   soffit, such and such. So that was pretty much the             18 BY MR. LYONS:
              ...__ ,e;:a,.s~=is or tlie meeting§.                                19        Q. Which court order are you referring to?
              20                Q. Had Ms. Rena Wood been in charge of the        20        A. The one that instructed me to
              21       apartments before April of 2013?                           21 distribute funds and also submit paperwork to the courts
              22             A. I believe she was. I don't know the               22 and to a laundry list of people on e-mail that I send it
              23       specifics because I wasn't involved with her at that       23 to. Sorry. I don't have it in front of me. So I'm
              24       time, but I believe, given what she knew about the         24 sorry.
              25       buildings and the process and things, I believe she had    2s        Q. That's fine .


                                                                        L.A. Reporters                                      (30) Pages 118 - 121
                                                           (800) 675-9700    www.LAReporters.com
    ~    -
1       CENTENNIAL BANK vs.                                                                                         PAULTENNEN
        RENA WOOD                                                                                                   October 18, 2018
                                                               Page 122                                                    Page 124

          1              That order came from Judge Marshall who          1correspondence. I just cannot rememtier if I had reached
          2     we spoke with; con-ect?                                   2out to him via phone call or if that was based on the
          3             A. Okay. ¥eab. ¥es.._ _ _ _ __                   3 e-mail.
                        Q. Did you ever do anything to determine         4       Q. Did you ever call Eric Nelson and offer
          's    whether Eric Nelson was named as a successor trustee     s to meet him as he mentioned in his letter?
          6     prior to Rena Woodi;.;?_ _ _ __                          6       A. In coming to my office?
                             MR: DAR3lISH: 0bjection as to form.         7       Q. Yes.
          s                  THE WITNESS: Did I do anything else?        s       A. I don't recall inviting him to a
          9     The correspondence that I received from Eric Nelson and  g meeting to come to my office.
        10      from everybody else involved here was forwarded to      10                MR. LYONS: Pass the witness .
        11     Rena Wood and her counsel for direction. And I believe 11                  MR. DARVISH: Let's take -- can we go
        12      if I -- if memory serves me, the only response I gave   12 off the record.
               was to Steve Baker from the bank letting him know that I 13                THE VIDEOGRAPHER: The time is
                cannot distribute these documents without permission, 14 4:08 p.m. We're off the record.
                and then that -- that was about the fifth -- yeah.      15        (Discussion held off record.)
                Yeah. And --                                            16                THE VIDEOGRAPHER: The time is 4: 12.
               BY MR. L 6 S,-:.-.- - - - - -..__..__                    17 We're back on the record.
                            And you were told not to send these         18
        19     documents by Ms. Rena Wood; c01Tect, sir?                19                         EXAMINATION
        20             A. Her counsel had said that they would          20 BY MR. DARVISH:
        21     reach out and confirm and not to send anything until              Q,_
                                                                                   . ......::.:;.....;:,~ = =
        22     they get any, you know, further clarification or
        23     guidance.
        24             Q. Did Ms. Wood ever say it was acceptable
        25     to send documents to anyone other than to her counsel?

                                                              Page 123                                                     Page 125

         1             A. Initially, Rena told me to -- she's the
         l     one who gave me the address for Ms. Mary Stiny, and she            Can you take a look at this document --
         3     was aware that I was sending reports monthly to that    this binder for me.
          ,    addr.;:e;.:
                       ss;;.:.•..:;::;::::----."a.                           A. Uh-huh.
          5            Q. But you stopped that; is that correct,             Q . You were shown three binders about that
          6    sir?                                                  6 size; conect?
          7            A. Yes.                                       7       A. That is correct.
          s           Q. And after you stopped that, have you        s       Q. All right. And you were asked to
          9    ever started sending them to Ms. Stiny again?         9 review the documents and authenticate the documents
        10         A. No.                                           10 prior to coming back on the record; correct?
        11         Q. Why did you stop sending those to             11       A. That is correct.
        12 Ms. Stiny?                                               12       Q. All right. Did you review every single
        13         A. I cannot recall specifically why. I           13 page of these documents in order --
        14 just cannot. I don't know why I -- yeah.                 1'       A. I did not.
        15         Q. When you say you contracted Ms. Wood          1s       Q. -- to determine whether or not they are
        16 and her attorney, did you specifically contact Coleman 16 the true and accurate -- true and accurate reflection of
        17 Taylor; or did you contact Ms . Wood? How was that done, 17 the documents that you actually -- you produced?
        18 sir?                                                     18       A. I did not.
        19         A. I would say most likely via e-mail,           19       Q. Did you crosscheck to any of these
        20 correspondence and/or phone call.                        20 documents to the originals that you have in your office?
        21         Q. Would you contact Mr. Coleman Taylor          21       A. I did not.
        22 directly by phone call, or would you contact Rena Wood, 22        Q. You did not produce these documents
        23 sir?                                                        today; correct?
        24         A. I can't recall if I specifically -- if                 A. Correct.
        2 5 I called Coleman Taylor directly. I know that we had             Q. Did you pfQquce any aocuments today?

                                                               L.A. Reporters                                   (31) Pages 122 - 125
                                                  (800) 675-9700    www.LAReporters.com
   ,.
,(. .:. C~NTENNIAL BANK vs.                                                                                              PAULTENNEN
        RENA WOOD                                                                                                        October 18, 2018
                                                               Page 126                                                          Page 128

        1          A.    I did not.                                                  Q. She assisted in that?
        2          Q. How do you know that the numbers that                         A. Yes. Some of that was on-site with the
        3    are on those statements right there are true and                  resident manager and so forth.
             accurate?                                                              Q. And the resident -- and the manager
        '
        !I         A. ldo not.                                                 knew her; correct?
        6          Q . Would it be possible that these are or                        "-·    Yes, that's correct.
             are not -- strike that.                                       7                MR. DARVISH: I have no further
                           oulo it be -- so w.tien you onginally           8   questions.
             testified that these look like your statements that you       9                MR. LYONS: Let's go off the record for
             had sent out on a monthly basis, there is no way for you     10   a second.
             to tell me today as to whether or not these are the true     11                Do you want --
             and accurate statements that were sent out?                  12                THE VIDEOGRAPHER: Standby.
                    -Jf... THat's correct.                                13                The time is 4 :16. We're off the
       14           Q. You earlier testified that you stopped             14   record.
       15    sending checks to Rena at some point because of the          15          (Discussion held off record.)
       16    dispute that had arisen.                                     16                THE VIDEOGRAPHER: The time is 4 :22.
       17          A.   Correct.                                          17   We're back on the record.
       18        Q . Did Rena tell you to stop sending any                18              MR. LYONS: First, I believe that we
       19    money out?                                                   19   have an agreement that Mr. Tennen will read and sign his
       20          A.   She did.                                          20   deposition, and we'll produce any e1nta sheet and
       21          Q . Okay. Just curious. Do you know the                21   signature within seven days of receipt of that
       22    difference between a guardian and a trustee?                 22   deposition; is that correct?
       23               MR. MILLER: Objection. Calls for                  23              MR. MILLER: That's conect.
       24    legal opinion.                                               24              MR. LYONS: Is that correct?
       25               Ifhe knows .                                      25              MR. DARVISH: That's c01Tect.

                                                                                                                                Page 129

        1    BY MR. DARVISH:                                               1               MR. LYONS: Okay. And then we have a
        2          Q. If you know, answer.                                 2   stipulation that Mr. Tennen will also produce all of the
        3               MR.LYONS: Same objection.                          3   documents beginning in April of 2013 up through whatever
        4               THE WITNESS: I -- I can't speak to                 4   the present date is, as of the date of production of all
        5    that. I do not know for sure.                                 5   financial statements for both sets of apartments being     _
        6    BY MR. DARVISH:                                               6   the Olive Street Apartments and the Sixth Street         O~J .
                 Q. All right. Wfien you originally. took                  7   Apartment, and he will produce them either by Dropbox or
             over the management of the buildings, you spoke to Rena;      s   by flash drive, and we'll execute a document to the        Def.
        9    correct? And she provided you the keys, as you earlier        9   effect -- under oath to the effect that this is a true
   10        testified, or knew the manager who had the keys ; is that    10   an correct set of the documents from April of 2013 up to
   11        con-ect?                                                     11   the date they're produced, and that I agree that those
   12                    MR. MILLER: You have to say "yes" --             12   may be admitted and used at trial subject to objections
   13                    THE WITNESS: Yes, I'm sorry. Yes, I              13   to relevance that they are properly authenticated.
   14        was waiting for you to finish. Yes, that's correct.          14               Do you agree, Mr. Darvish, that those
   15        BY MR. DARVISH:                                              15   will be properly authenticated?
   16             Q. Was there any reason to believe that                 16               MR. DARVISH: The financial documents
   17        she was not actually participating in managing those         17   with regard to the ones that he will produce, yes.
   18        buildings?                                                   18               MR.LYONS: Okay. Do you have any
   19             A.    I had no reason to believe that.                  19   objection?
   20              Q. Did she have access to the accounts                 20               MR. MILLER: I have no objection what
   21        that the money was going into, to your knowledge?            21   we will produce.
   22             A.    Prior -- yes, she did.                            22               MR.LYONS: Okay.
   23              Q. Did she help transfer all the documents             23               MR. DARVISH: So we're clear on the
   2,        and leases to Linder & Associates?                           24   record, the stipulation is with only the financial
   25             A.    She assisted in that, yes.                             recor s, not with the documents that are the additional


                                                               L.A. Reporters                                         (32) Pages 126 - 129
                                                  (800) 675-9700    www.LAReporters.com
     ..
  ..,,,. CENTENNIAL BANK vs.                                                                                              PAULTENNEN
_.      RENA WOOD                                                                                                         October 18, 2018
                                                               Page 130                                                            Page 132
                                                                           1                 PENALTY OF PERJURY CERTIFICATE
          documents that he is going to produce?
          1
                                                                           2
          l          MR. MILLER: Correct. Only the monthly
                                                                           3               I hereby declare I am the witness in the
       3 financial documents that were previously reviewed.
                                                                           4   within matter, that I have read the foregoing transcript
                     MR. DARVISH: Correct.
       5  '          MR. LYONS: Right, that's correct.                     5
                                                                           6
                                                                               and know the contents thereof; that I declare that the
                                                                               same is true to my knowledge, except as to the matters
       6             MR. DARVISH: Okay. Now I stipulate to
                                                                           7   which are therein stated upon my information or belief,
       7 relieve the court reporter of his -- her duties under
                                                                           8   and as to those matters, I believe them to be true.
       8 the code;
                                                                           9               I declare being aware of the penalties of
      9              And that she will prepare a transcript,
     10 and it will be produced to you, and you will have seven           10   perjury that the foregoing answers are true and correct.

     11 days within which to review and sign back of any                  11
     u changes;                                                           12
     13              If you do not make any changes, then                 13
     1' the original may be used -- or a copy thereof may be              14
     15 used at trail;                                                    15        Executed on the _ _ day of _ _ _ _ __
                                                                               at _ _ _ _ _ _ _ _ _ __
     16              And the purpose of this deposition is                16
         in lieu of your live testimony in federal court in               17                (CITY)                       (STATE)

         Arkansas.                                                        18
                     Did I miss anything else with the                    19
         stigulation?                                                     20
     21              So stipulated.                                       21
                                                                                                         PAUL TENNEN
     22              MR. LYONS: So stipulated.                            22
     23              MR. MILLER: So stipulated.                           23
     24              THE VIDEOGRAPHER: This concludes the                 24
     25 deposition of Paul Tenner. Total number of media used             25

                                                               Page 131                                                            Page 133
                                                                           1   STATE OF CALIFORNIA
      1       was three.                                                                                 ss:
                                                                           2   COUNTY OF LOS ANGELES
      2                  We're going off the record. The time
                                                                           3
      3       is 4:25 p.m.
                                                                           4              I, KIMBERLY M. LOWE, do hereby certify :
      4              (Discussion held off record.)
                                                                           5              That I am a duly qualified Certified
      5              (Proceedings resumed without videotape.)
                                                                           6   Shorthand Reporter, in and for the State of California,
      6                  MR. MILLER: If the original is lost or
                                                                           7   holder of certificate number 12529, which is in full
      7       destroyed, a certified copy may be used for any purpose,
      8       including at trial.                                          8   force and effect and that I am authorized to administer

      9                  MR. DARVISH: Exactly.                             9   oaths and affirmations;

    10                   MR. LYONS: Absolutely.                           10              That the foregoing deposition testimony of

    11                                                                    11   the herein named witness was taken before me at the time

    12             (The proceedings concluded at 4:26 p.m.)               12   and place herein set forth;

    13                                                                    13              That prior to being examined, the witness
    14                                                                    14   named in the foregoing deposition, was duly sworn or
    15                                                                    15   affirmed by me, to testify the truth, the whole truth,
    16                                                                    16   and nothing but the truth;
    17                                                                    17              That the testimony of the witness and all
    18                                                                    18   objections made at the time of the examination were
    19                                                                    19   recorded stenographically by me, and were thereafter
    20                                                                    20   transcribed under my direction and supervision;
    21                                                                    21              That the foregoing pages contain a full,
    22                                                                    22   true, and accurate record of the proceedings and
    23                                                                    23   testimony to the best of my skill and ability;
    24                                                                    24             I further certify that I am not a relative or
    25                                                                    25   employee or attorney or counsel of any of the parties,



                                                               L.A. Reporters                                          (33) Pages 130 - 133
                                                  (800) 675-9700    www.LAReporters.com
      ,,.
  .f"RENAWOOD
,._
     CENTENNIAL BANK vs.                                                                                PAULTENNEN
                                                                                                        October 18, 2018
                                                                        Page 134
            1    nor am I a relative or employee of such attorney or
            2   counsel, nor am I financially interested in the outcome
            3    of this action,
            4
            5                   IN WITNESS WHEREOF, I have subscribed my name
            6   this 5TH day of November 2018.
            7
            8
                                        '0-~
                                        ; / ' /\\J-k
                                                 r'' .,_____ _
                                                             /
                                        \   I     I
            9                           i   \ ,
       10                        KIMBERLY M. LOWE, CSR NO . 12529
       11
       12
       13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25

                                                                       Page 135
            1                                 ERRATA SHEET
            2
            3   If any corrections to your deposition are necessary,
                indicate them on this sheet, giving the change, page
            4   number, Line number and reason for change.
            5   PAGE     Line    FROM                        TO
            6
        7       Reason
        8
        9       Reason
      10
      11        Reason
      12
      13        Reason
      14
      15        Reason
      16
      17        Reason
      18
      19        Reason
      20
      21        Reason
      22
      23        Reason
      24
      25        Signature of Deponent                        Date



                                                                          L.A. Reporters             (34) Pages 134 - 135
                                                             (800) 675-9700    www.LAReporters.com
